



Published CUSIP Numbers:
Deal CUSIP = 46981MAN7
Revolver = 46981MAP2


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 27, 2019 among


image1a01.jpg [image1a01.jpg]
JACOBS ENGINEERING GROUP INC.




and


CERTAIN SUBSIDIARIES,


as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer, The Other L/C Issuers
and Lenders Party Hereto,


BANK OF AMERICA, N.A., BNP PARIBAS and
WELLS FARGO BANK, N.A.,
as Co-Syndication Agents


THE BANK OF NOVA SCOTIA, HSBC BANK, USA,
PNC BANK, NATIONAL ASSOCIATION, TD BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner, and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BNP PARIBAS SECURITIES CORP.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers




 

--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


1.1
Defined Terms
1


1.2
Other Interpretive Provisions
31


1.3
Accounting Terms
32


1.4
Rounding
33


1.5
Exchange Rates; Currency Equivalents
33


1.6
Additional Alternative Currencies
33


1.7
Change of Currency
34


1.8
Times of Day
34


1.9
Letters of Credit Amounts
34


1.10
Interest Rates
35


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
35


2.1
Committed Loans
35


2.2
Borrowings, Conversions and Continuations of Committed Loans
35


2.3
Letters of Credit
37


2.4
Swing Line Loans
46


2.5
Prepayments
48


2.6
Termination or Reduction of Commitments
49


2.7
Repayment of Loans
50


2.8
Interest
50


2.9
Fees
51


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
51


2.11
Evidence of Debt
52


2.12
Payments Generally; Administrative Agent's Clawback
54


2.13
Sharing of Payments by Lenders
54


2.14
Designated Borrowers
55


2.15
Increase in Commitments
57


2.16
Cash Collateral
58


2.17
Defaulting Lenders
59


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
61


3.1
Taxes
61


3.2
Illegality
65


3.3
Inability to Determine Rates
66


3.4
Increase Costs; Reserves on Eurocurrency Rate Loans
68


3.5
Compensation for Losses
69


3.6
Mitigation Obligations; Replacement of Lenders
70


3.7
Survival
70


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
70


4.1
Conditions of Initial Credit Extension
70


4.2
Conditions to all Credit Extensions
72





 

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
73


5.1
Existence, Qualification and Power; Compliance with Laws
73


5.2
Authorization; No Contravention
73


5.3
Government Authorization; Other Consents
73


5.4
Binding Effect
74


5.5
Financial Statements; No Material Adverse Effect
74


5.6
Litigation
74


5.7
No Default
74


5.8
Ownership of Property; Liens
74


5.9
Environmental Compliance
74


5.10
EEA Financial Institutions
75


5.11
Taxes
75


5.12
ERISA Compliance; Foreign Plans
75


5.13
Subsidiaries
76


5.14
Margin Regulations; Investment Company Act
76


5.15
Disclosure
76


5.16
Compliance with Laws
76


5.17
Taxpayer Identification Number; Other Identifying Information
76


5.18
Intellectual Property; Licenses, Etc.
77


5.19
Foreign Obligor Representations
77


5.20
OFAC
78


5.21
Anti-Corruption Laws; AML Laws
78


5.22
Company's Authority to Act
78


ARTICLE VI
AFFIRMATIVE COVENANTS
78


6.1
Financial Statements
78


6.2
Certificates; Other Information
79


6.3
Notices
80


6.4
Payment of Taxes and Claims
81


6.5
Preservation of Existence, Etc.
81


6.6
Maintenance of Properties
81


6.7
Maintenance of Insurance
81


6.8
Compliance with Laws
81


6.9
Books and Records
81


6.10
Inspection Rights
82


6.11
Use of Proceeds and Letters of Credit
82


6.12
Approvals and Authorizations
82


6.13
Anti-Corruption Laws; Sanctions; AML Laws
82


ARTICLE VII
NEGATIVE COVENANTS
82


7.1
Liens
82


7.2
[Reserved]
84


7.3
Indebtedness
86


7.4
[Reserved]
86


7.5
[Reserved]
86





 

--------------------------------------------------------------------------------




7.6
Fundamental Changes
86


7.7
Dispositions
86


7.8
Change in Nature of Business
87


7.9
Transactions with Affiliates
87


7.10
Use of Proceeds
87


7.11
Changes in Accounting
87


7.12
Financial Covenant
87


7.13
Sanctions
88


7.14
Anti-Corruption Laws; AML Laws
88


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
88


8.1
Events of Default
88


8.2
Remedies Upon Event of Default
90


8.3
Application of Funds
91


ARTICLE IX
ADMINISTRATIVE AGENT
92


9.1
Appointment and Authority
92


9.2
Rights as a Lender
92


9.3
Exculpatory Provisions
92


9.4
Reliance by Administrative Agent
93


9.5
Delegation of Duties
93


9.6
Resignation of Administrative Agent and L/C Issuers
93


9.7
Non-Reliance on Administrative Agent and Other Lenders
95


9.8
No Other Duties, Et.c
95


9.9
Administrative Agent May File Proofs of Claim
95


9.10
Certain ERISA Matters
96


ARTICLE X
MISCELLANEOUS
97


10.1
Amendments, Etc.
97


10.2
Notices; Effectiveness; Electronic Communication
98


10.3
No Waiver; Cumulative Remedies; Enforcement
100


10.4
Expenses; Indemnity; Damage Waiver
101


10.5
Payments Set Aside
103


10.6
Successors and Assigns
103


10.7
Treatment of Certain Information; Confidentiality
107


10.8
Right of Setoff
108


10.9
Interest Rate Limitation
108


10.10
Counterparts; Integration; Effectiveness
109


10.11
Survival of Representations and Warranties
109


10.12
Severability
109


10.13
Replacement of Lenders
110


10.14
Governing Law; Jurisdiction; Etc.
110


10.15
Waiver of Jury Trial
112


10.16
No Advisory or Fiduciary Responsibility
112


10.17
Electronic Execution of Assignments and Certain Other Documents
113


10.18
Judgment Currency
113





 

--------------------------------------------------------------------------------




10.19
USA PATRIOT Act
113


10.20
English Language
113


10.21
Amendment and Restatement
114


10.22
ENTIRE AGREEMENT
115


10.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
115



    
 




 

--------------------------------------------------------------------------------





SCHEDULES


1.02
Existing Letters of Credit
2.01
Commitments and Applicable Percentages; Letters of Credit Commitments; Swing
Line Commitments
5.03
Authorizations and Consents
5.09
Environmental Matters
5.12
ERISA Matters
5.13
Subsidiaries; Other Equity Investments
5.17
Identification Numbers for Designated Borrowers that are Foreign Subsidiaries
7.01
Existing Liens
10.02
Administrative Agent's Office; Certain Addresses for Notices





EXHIBITS


Form of
A
Committed Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E
Assignment and Assumption
F
Company Guaranty
G
Designated Borrower Request and Assumption Agreement
H
Designated Borrower Notice
I
Opinion
J
U.S. Tax Compliance Certificates













 

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of March 27, 2019, among Jacobs Engineering Group Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party hereto
pursuant to Section 2.14 (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), each
issuer of letters of credit from time to time party hereto (collectively, the
“L/C Issuers” and individually, an “L/C Issuer”), and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.


This Agreement amends, restates, supersedes and replaces in its entirety the
Existing Credit Agreement, and is not intended to, and will not, act as a
novation of the Obligations and other indebtedness, liabilities and other
obligations thereunder.


The Company has requested that the L/C Issuers and the Lenders provide a
multicurrency revolving credit facility (including a letter of credit
sub-facility) with a U.S. Dollar swing line subfacility, and the L/C Issuers and
the Lenders are willing to do so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


1.1    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


“2018 Notes” means, collectively, the Company’s 4.27% Senior Notes, Series A,
due May 8, 2025, the Company’s 4.42% Senior Notes, Series B, due May 8, 2028,
and the Company’s 4.42% Senior Notes, Series C, due May 8, 2030, and any
additional notes issued pursuant to the 2019 Notes Agreement.


“2018 Notes Agreement” means that certain Note Purchase Agreement dated as of
March 12, 2018, among the Company, the purchasers of the Company’s 2018 Notes
party thereto, and the purchasers of additional notes from time to time party
thereto.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Company).


“Act” has the meaning specified in Section 10.19.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such


1

--------------------------------------------------------------------------------




other address or account with respect to such currency as the Administrative
Agent may from time to time notify to the Company, the L/C Issuers and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.


“Advance Funding Arrangements” means any arrangements requested by the Company
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Company on the Closing Date to fund Committed Loans of such Lenders on such
date.


“Advance Funding Documentation” means such deposit account documentation,
securities account agreements, custodial agreements, security agreements,
funding indemnities or other documentation as the Administrative Agent may
reasonably require in connection with Advance Funding Arrangements.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Credit Agreement.


“Alternative Currency” means each of Euro, Sterling, Singapore dollars, Canadian
dollars, Australian dollars and each other currency (other than U.S. Dollars)
that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in
U.S. Dollars, the equivalent amount thereof in the applicable Alternative
Currency as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with U.S. Dollars.


“Alternative Currency Reserve” means the U.S. Dollar amount equal to 5% of Total
Outstandings denominated in Alternative Currencies.


“AML Laws” means all Laws of any jurisdiction applicable to any Lender, the Loan
Parties or any of their Subsidiaries from time to time concerning or relating to
anti- money laundering.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.




2

--------------------------------------------------------------------------------




“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):




3

--------------------------------------------------------------------------------







Letter of Credit Fee




Pricing Level
Consolidated Leverage Ratio


Commitment Fee


Financial Credits


Performance Credits


Eurocurrency Rate Loans
Base Rate Loans and Swing Line Loans


1


<1.00:1


0.080%


0.875%


0.500%


0.875


0.000%
2
>1.00:1 but
<1.50:1
0.100%
1.000%
0.625%
1.000%
0.000%
3
>1.50:1 but
<2.00:1
0.125%
1.250%
0.750%
1.250%
0.250%
4
>2.00:1 but
<2.50:1
0.150%
1.375%
0.875%
1.375%
0.375%
5
>2.50:1
0.200%
1.500%
1.000%
1.500%
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date on which a
Compliance Certificate is delivered (or required to be delivered) following the
fiscal period ending March 31, 2019 shall be determined based upon Pricing Level
4.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.


“Applicant Borrower” has the meaning specified in Section 2.14.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means each of MLPFS, BNPPSC and WFS.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form


4

--------------------------------------------------------------------------------




(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and
(c) in respect of any Permitted Receivables Facility, an amount equal to (i) the
outstanding principal amount of Indebtedness incurred at such time by the
Securitization Subsidiary, or (ii) if the Securitization Subsidiary has incurred
no such Indebtedness, the unrecovered purchase price of all Permitted
Receivables (or interest therein) sold or transferred by such Securitization
Subsidiary to the conduit entity or other receivables credit provider relating
to such Permitted Receivables Facility.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 28, 2018,
and the related consolidated statements of earnings, shareholders’ equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and
(c)the date of termination of the commitment of each Lender to make Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. If the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in U.S. Dollars.


5

--------------------------------------------------------------------------------




“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“BNP” means BNP Paribas.


“BNPPSC” means BNP Paribas Securities Corp. in its capacity as a joint lead
arranger.


“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may
require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
with respect to Obligations denominated in U.S. Dollars is located and:


(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in U.S. Dollars, any fundings, disbursements, settlements
and payments in U.S. Dollars in respect of any such Eurocurrency Rate Loan, or
any other dealings in U.S. Dollars to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan, means any such day on which
dealings in deposits in U.S. Dollars are conducted by and between banks in the
London interbank eurodollar market;


(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than U.S. Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than U.S. Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than U.S. Dollars or
Euro, or any other dealings in any currency other than U.S. Dollars or Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations


6

--------------------------------------------------------------------------------




of the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuers
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuers. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“CFC” means a controlled foreign corporation (as that term is defined in Section
957(a) of the
Code).


“CH2M” means CH2M Hill Companies, Ltd., a Delaware corporation.


“CH2M Acquisition” means the acquisition of CH2M pursuant to that certain
Agreement and Plan of Merger, dated as of August 1, 2017 with CH2M, pursuant to
which a subsidiary of the Company merged with and into CH2M, with CH2M
continuing as the surviving corporation


“CH2M Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of August 1, 2017, between the Company and CH2M.


“CH2M Acquisition Closing Date” means the date the CH2M Acquisition was
consummated in accordance with and pursuant to the terms of the CH2M Acquisition
Agreement.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a)the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.


“Change of Control” means, with respect to any Person, an event or series of
related events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of such Person ordinarily
entitled to vote for members of the board of directors or equivalent governing
body of such Person, on a fully-diluted basis.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Collateral Account” has the meaning specified in Section 2.03(o).


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase


7

--------------------------------------------------------------------------------




participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Committed Loan” has the meaning specified in Section 2.01.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.


“Company” has the meaning specified in the introductory paragraph hereto.


“Company Guaranty” means the Second Amended and Restated Guaranty made by the
Company in favor of the Administrative Agent, the L/C Issuers and the Lenders,
substantially in the form of Exhibit F.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long term Indebtedness of
the Company or any Subsidiary) of the Company and the Subsidiaries, as such
amounts would appear on a consolidated balance sheet of the Company prepared as
of such date in accordance with GAAP.


“Consolidated EBITDA” means, for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to:


(a)    Consolidated Net Income for such period; plus,


(b)    the following to the extent deducted in calculating such Consolidated Net
Income, the sum, without duplication, of amounts for:


(i)    Consolidated Interest Charges;


(ii)    the provision for Federal, state, local and foreign income taxes payable
by the Company and its Subsidiaries;


(iii)
depreciation and amortization;



(iv)
any extraordinary, unusual, infrequent or non-recurring losses;



8

--------------------------------------------------------------------------------




(v)    any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (i) with respect to any four-fiscal quarter period the last quarter of
which is the first, second, third or fourth full fiscal quarter after the CH2M
Acquisition Closing Date (or the first partial quarter after the CH2M
Acquisition Closing Date), (x) $200,000,000 in the aggregate in respect of any
such cash costs, charges, accruals, reserves or expenses attributable to the
Company and its Subsidiaries (other than CH2M and its Subsidiaries) and (y)
$200,000,000 in the aggregate in respect any such cash costs, charges, accruals,
reserves or expenses attributable to CH2M and its Subsidiaries, and (ii) with
respect to any four-fiscal quarter period the last quarter of which is
subsequent to the fourth full fiscal quarter after the CH2M Acquisition Closing
Date, the greater of (x) 10% of Consolidated EBITDA (calculated prior to giving
effect to any adjustment pursuant to this clause) and (y) $100,000,000, in the
aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to the Company and its Subsidiaries (including CH2M and
its Subsidiaries) (for the avoidance of doubt and without duplication, when
calculating any amounts under this clause (v) with respect to the four-fiscal
quarter period the last quarter of which is the fifth, sixth and seventh full
fiscal quarters after the CH2M Acquisition Closing Date, any such cost, charge,
accrual, reserve or expense incurred in the second, third or fourth full fiscal
quarters after the CH2M Acquisition Closing Date (whether or not in respect of
CH2M and its Subsidiaries) shall be subject to, together with any additional
cost, charge, accrual, reserve or expense incurred in the applicable four-fiscal
quarter period, the caps set forth in clause (v)(ii) above without regard for
the caps set forth in clause (v)(i) above);


(vi) any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (A) from the Closing Date until the Financial Covenant Trigger Date, the
greater of 10% of Consolidated EBITDA (calculated prior to giving effect to any
adjustment pursuant to this clause) and (y) $100,000,000, in the aggregate in
respect any such cash costs, charges, accruals, reserves or expenses
attributable to the Company and its Subsidiaries, and (B) from the Financial
Covenant Trigger Date and continuing thereafter, 12.5% of Consolidated EBITDA
(calculated prior to giving effect to any adjustment pursuant to this clause) in
the aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to the Company and its Subsidiaries;


(vii)    fees and expenses incurred during such period in connection with any
proposed or actual equity issuance or any proposed or actual issuance or
incurrence of any Indebtedness, or any proposed or actual Acquisitions,
Investments or Dispositions, including any financing fees and any merger and
acquisition fees;


(viii)    any losses during such period resulting from the sale or Disposition
of any assets of, or the discontinuation of any operations of, in each case, the
Company or any Subsidiary;


(ix)    non-cash charges and expenses that are either (a) related to stock
option awards or other equity compensation, (b) in connection with any
Acquisition, Investment or Disposition or
(c)
impairment charges;





9

--------------------------------------------------------------------------------




(x)    any other non-cash charges or expenses (provided, that any cash payment
made with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made); and
(xi)    any cash or non-cash charges related to project losses in an aggregate
amount not to exceed $50,000,000 for the twelve month period following the CH2M
Acquisition Closing Date; minus,


(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, any extraordinary, unusual, infrequent or non-recurring
gains for such period;


provided, however, that if there has occurred an Acquisition, Investment or
Disposition during the relevant period, Consolidated EBITDA shall be calculated,
at the option of the Company, on a pro forma basis after giving effect to such
Acquisition, Investment or Disposition as if such Acquisition, Investment or
Disposition occurred on the first day of such period, and provided, further,
that Consolidated EBITDA may, at the option of the Company, be further adjusted
for any pro forma adjustments that are made in accordance with the SEC pro forma
reporting rules under the Securities Exchange Act of 1934.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount of all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments (except as provided below), (d) all obligations in
respect of the deferred purchase price of property or services (other than (i)
trade accounts payable and accrued liabilities incurred in the ordinary course
of business, (ii) deferred compensation and (iii) any contingent earn-out
obligation related to an Acquisition or Investment permitted hereunder), (e)
Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Receivables Facilities, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary;
provided that for purposes of determining compliance with Section 7.12(b),
“Consolidated Funded Indebtedness” shall include the aggregate undrawn stated
amount of all Financial Credits and all payment and reimbursement obligations
due in respect thereof; provided further that for purposes of determining the
Applicable Rate, “Consolidated Funded Indebtedness” shall exclude the aggregate
undrawn stated amount of any Financial Credits but shall include all payment and
reimbursement obligations due in respect thereof; and provided further that
“Consolidated Funded Indebtedness” shall exclude the aggregate undrawn stated
amount of all Performance Credits, performance-based bank guarantees and
performance-based surety bonds, but shall include all payment and reimbursement
obligations due in respect thereof.


“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all interest expense in such period
determined in accordance with GAAP.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
for which the Company has delivered financial statements pursuant to Section
6.01(a) or (b).




10

--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries as determined in accordance with GAAP.
“Consolidated Net Total Assets” means, on any date, the excess of Consolidated
Total Assets over Consolidated Current Liabilities.


“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, Shareholders’ Equity minus any
amounts attributable to preferred stock that is mandatorily redeemable, or
redeemable at the option of the holder thereof, at any time prior to the date
that is one year after the Maturity Date.


“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Company and the Subsidiaries, as such amounts would appear on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Debt Prepayment Application” means, with respect to any Disposition of
property, the application by the Company or its Subsidiaries of cash in an
amount equal to the net proceeds with respect to such Disposition to pay
Indebtedness of the Company or any of its Subsidiaries (other than Indebtedness
in respect of any revolving credit facility except if the commitments under such
revolving facility are reduced by a corresponding amount).


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing)


11

--------------------------------------------------------------------------------




has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, has notified
the Company, the Administrative Agent, any L/C Issuer or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect with respect to its
obligations hereunder (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or with respect to its obligations under other agreements generally
in which it commits to extend credit (unless such public statement of
non-compliance is due to the applicable debtor’s breach thereunder as a result
of such Lender’s good faith dispute with respect to its obligations
thereunder),, (c) has failed, within three Business Days after written request
by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.


“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Borrower Notice” has the meaning specified in Section 2.14.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section
2.14.




12

--------------------------------------------------------------------------------




“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.


“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury regulations Section 301.7701-3.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“ECR Disposition” has the meaning specified in Section 7.07(i).


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


13

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “€” mean the single currency of the Participating Member States.


“Eurocurrency Rate” means:


(a)
with respect to any Credit Extension:



(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;


(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day) with a term equivalent to such Interest
Period;


(iii)    denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(iv)    denominated in Singapore dollars, the rate per annum equal to the
Singapore Interbank Offered Rate (“SIBOR”) or a comparable or successor rate,
which rate is approved


14

--------------------------------------------------------------------------------




by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Singapore time) on the Rate Determination Date with a term
equivalent to such Interest Period;


(vi) with respect to a Loan denominated in any Non-LIBOR Quoted Currency, the
rate per annum as designated by the Company and the Administrative Agent with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section
1.06(a); and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and


(c)    if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause
(a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be
denominated in U.S. Dollars or in an Alternative Currency. All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Subsidiary” means each (a) CFC, (b) Foreign Holding Company, (c)
Disregarded Entity all or substantially all of the assets of which are comprised
of Equity Interests in one or more CFCs, and
(d) Subsidiary that is organized under the laws of the United States or a
political subdivision thereof and that is owned directly or indirectly by a
Subsidiary that is not organized under the laws of the United States or a
political subdivision thereof.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13), (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, or (iii) where such Lender is treated as a
partnership for tax purposes and the tax status of a partner in such partnership
is determinative of the obligation to pay Taxes, the later of the date on which
such Lender acquired its applicable interest hereunder or the date on which the
affected partner becomes a partner of such Lender, (c) Taxes attributable to
such Recipient’s failure to comply with Section 3.01(g), (d) any Taxes imposed
pursuant to FATCA and (e) any U.S. backup withholding Taxes.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 7, 2014 (as amended, restated, extended,
supplemented or otherwise modified prior to the date


15

--------------------------------------------------------------------------------




hereof), among the Company, the Designated Borrowers party thereto, the
Administrative Agent, and the lenders party thereto.


“Existing Letters of Credit” means the standby letters of credit listed on
Schedule 1.02.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards
Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that
(a)if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and
(b)if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.


“Fee Letters” means (a) the letter agreement, dated February 26, 2019, among the
Company, the Administrative Agent and MLPFS, (b) the letter agreement, dated
February 28, 2019, among the Company, Wells Fargo and WFS, and (c) any other fee
letter agreement by among the Company and any Arranger.


“Financial Covenant Trigger Date” means the earlier to occur of (a) the date the
2018 Notes Agreement has been terminated and all of the 2018 Notes have been
paid in full and (b) the effective date that Section 10.7 (Financial Covenants)
of the 2018 Notes Agreement is amended in a manner that conforms to the testing
only of (i) the Consolidated Leverage Ratio as contemplated to be tested after
the Financial Covenant Trigger Date in Section 7.12 hereof and (ii) the debt
priority covenant.


“Financial Credit” means a letter of credit used directly or indirectly to cover
a default in payment of any financial contractual obligation of the Company and
its Subsidiaries, including insurance-related obligations and payment
obligations under specific contracts in respect of Indebtedness undertaken by
the Company or any Subsidiary, and any letter of credit issued in favor of a
bank or other surety who in connection therewith issues a guarantee or similar
undertaking, performance bond, surety bond or other similar instrument that
covers a default in payment of any such financial contractual obligations, that
is classified as a financial standby letter of credit by the FRB or by the OCC.


“FLOC Obligations” means, as at any date of determination, L/C Obligations in
respect of Financial Credits.


“FLOC Sublimit” means an amount equal to $400,000,000. The FLOC Sublimit is part
of, and not in addition to, the Aggregate Commitments.


16

--------------------------------------------------------------------------------




“Foreign Holding Company” means any Subsidiary organized under the laws of the
United States or a political subdivision thereof all or substantially all of the
assets of which are comprised of Equity Interests in one or more CFCs.


“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.


“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Subsidiaries which is mandated or governed by any Laws of any
Governmental Authority other than the United States or a state thereof.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,


17

--------------------------------------------------------------------------------




securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or reasonable indemnity
obligations in effect on the Closing Date or otherwise entered into in the
ordinary course of business, including in connection with any acquisition or
Disposition of assets or incurrence of Indebtedness or other obligations, in any
case to the extent permitted under this Agreement. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.


“Impacted Loans” has the meaning specified in Section 3.03(a).


“Increase Effective Date” has the meaning specified in Section 2.15.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as otherwise provided below):


(a)    the principal amount of all obligations of such Person for borrowed money
and the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (except as provided below);


(c)    net obligations of such Person under any Swap Contract (only to the
extent such net obligations result in a liability under GAAP);


(d)
all obligations in respect of the deferred purchase price of property or
services (other than

(i) trade accounts payable and accrued liabilities incurred in the ordinary
course of business, (ii) deferred compensation and (iii) any contingent earn-out
obligation related to an Acquisition or Investment permitted hereunder);


(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;




18

--------------------------------------------------------------------------------




(f)    Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Receivables Facilities; and


(g)
all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. For all purposes hereof (other than in respect
of undrawn Financial Credits in determining compliance with Section 7.03 as
further provided below), the Indebtedness of any Person shall exclude (x) the
aggregate undrawn stated amount of all Financial Credits (but shall include all
payment and reimbursement obligations due in respect thereof) and (y) the
aggregate undrawn stated amount of all Performance Credits, performance-based
bank guarantees and performance-based surety bonds and all payment and
reimbursement obligations due in respect thereof (but shall include all payment
and reimbursement obligations due in respect thereof). For purposes of
determining compliance with Section 7.03 the Indebtedness of any Person shall
(I) include the aggregate undrawn stated amount of all Financial Credits and all
payment and reimbursement obligations due in respect thereof and (II) exclude
all undrawn stated amounts of all Performance Credits, performance- based bank
guarantees and performance- based surety bonds, but shall include all payment
and reimbursement obligations due in respect thereof. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and
(b)
to the extent not otherwise described in clause (a), Other Taxes.



“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Insolvent Domestic Subsidiary Limit” means, at any time, any of the following:
(i) the sum of the revenues of all Insolvent Domestic Subsidiaries (based, in
each case, upon the twelve- month period ended prior to the date on which any
such Subsidiary became an Insolvent Domestic Subsidiary) equals or exceeds five
percent (5%) or more of the Company’s consolidated total revenue for the
twelve-month period ending at the end of the fiscal quarter immediately
preceding the date of calculation; or (ii) the sum of the contribution of all
Insolvent Domestic Subsidiaries (based, in each case, upon the contribution of
each such Insolvent Domestic Subsidiary in the four fiscal quarters immediately
preceding the date on which any such Subsidiary became an Insolvent Domestic
Subsidiary) to the Company’s Consolidated EBITDA equals or exceeds five percent
(5%) of the Company’s Consolidated EBITDA for the four fiscal quarters
immediately preceding the date of calculation; or (iii) the sum of the net book
value of the assets of all Insolvent Domestic Subsidiaries, (determined, in each
case, as of the end of the fiscal quarter immediately preceding the date on
which any such Subsidiary became an Insolvent Domestic Subsidiary) equals or
exceeds five percent (5%) or more of the Company’s net book value of total
assets as of the end of the fiscal quarter immediately preceding the date of
calculation, in each case, based upon the Company’s most recent annual or
quarterly financial statements delivered to the Administrative Agent under
Section 6.01. As used in this definition, “Insolvent Domestic Subsidiary” means
each Domestic Subsidiary of the Company which, after the Closing Date, (A)
instituted, or consented to the institution of any proceeding under any Debtor
Relief Law, or made an assignment for the benefit of creditors, or applied for
or consented to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or any
receiver, trustee, custodian,


19

--------------------------------------------------------------------------------




conservator, liquidator, rehabilitator or similar officer was appointed without
the application or consent of such Subsidiary and the appointment continued
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Subsidiary or to all or any material part
of its property was instituted without the consent of such Subsidiary and
continued undismissed or unstayed for 60 calendar days, or an order for relief
was entered in any such proceeding, or (B) (x) became unable or admitted in
writing its inability or failed generally to pay its debts as they became due,
or (y) any writ or warrant of attachment or execution or similar process was
issued or levied against all or any material part of the property of any such
Person and was not released, vacated or fully bonded within 30 days after its
issue or levy.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.


“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week, or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the Company in its Committed Loan Notice; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;


(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(iii)
no Interest Period shall extend beyond the Maturity Date.



“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person. For purposes of covenant compliance, the amount of any
Investment in another Person shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less the amount of cash distributions received by such Person from
the Person in which such Investment was made.


“IP Rights” has the meaning specified in Section 5.18.


“IRS” means the United States Internal Revenue Service.


“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).




20

--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit issued by any L/C
Issuer, the Letter of Credit Application, and any other document, agreement and
instrument entered into by such L/C Issuer and the Company (or any Subsidiary)
or in favor of such L/C Issuer and relating to such Letter of Credit.


“Issuer Sublimit” has the meaning specified in Section 2.03(n).


“Jacobs Nederland” means Jacobs Nederland B.V.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in U.S. Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
U.S. Dollars.


“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01, or if an L/C Issuer has
entered into an Assignment and Assumption or has otherwise assumed an L/C
Commitment after the Closing Date, the amount set forth for such L/C Issuer as
its L/C Commitment in the Register maintained by the Administrative Agent. The
L/C Commitment of an L/C Issuer may be modified from time to time by agreement
between such L/C Issuer and the Company, and notified to the Administrative
Agent.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.


“L/C Issuer” means each of Bank of America and BNP, each in its capacity as
issuer of Letters of Credit hereunder, and each other Lender (if any) as the
Company may from time to time select as an L/C Issuer hereunder pursuant to
Section 2.03; provided that such Lender has agreed to be an L/C Issuer. Any L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to the “L/C Issuer” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant L/C Issuer with respect thereto.


“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. The L/C Obligations of any Lender at any time
shall be its Applicable Percentage of the total L/C Obligations at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by


21

--------------------------------------------------------------------------------




its terms but any amount may still be drawn thereunder by reason of the
operation of Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of the ISP or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Company and each Lender shall remain in full force and
effect until the L/C Issuers and the Lenders shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes a Lender in its capacity as an L/C Issuer and (in
the case of Bank of America) as Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder that is a
Permitted Credit and shall include the Existing Letters of Credit. Letters of
Credit may be issued in U.S. Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Fee” has the meaning specified in Section 2.03(j).


“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.


“LIBOR Quoted Currency” means U.S. Dollars, Euro and Sterling, in each case as
long as there is a published LIBOR rate with respect thereto.


“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period (“LIBOR”), as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time). Notwithstanding the foregoing, if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).


“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


22

--------------------------------------------------------------------------------






“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Agreement,
each Designated Borrower Request and Assumption Agreement, the Company Guaranty
and any amendments, modifications or supplements hereto or to any other Loan
Document or waivers hereof or to any other Loan Document.
“Loan Parties” means, collectively, the Company and each Designated Borrower.


“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


“Material Acquisition” means an Acquisition, or multiple Acquisitions
substantially in the same line of business and consummated within 9-months of
the initial Acquisition, the aggregate consideration for which is equal to or in
excess of $400,000,000.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.


“Material Subsidiary” means, at any time during any fiscal year of the Company,
a Subsidiary of the Company that: (a) has revenues which constitute five percent
(5%) or more of the Company’s total revenue; or (b) contributes at least five
percent (5%) to the Company’s Consolidated EBITDA; or (iii) has assets the net
book value of which constitutes five percent (5%) or more of the Company’s net
book value of total assets, in each case, based upon the Company’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.


“Maturity Date” means March 27, 2024; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking commercial lending services or related business may be
transferred following the date of this Agreement), in its capacity as joint lead
arranger and sole bookrunner.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.




23

--------------------------------------------------------------------------------




“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such
time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of the
Loan Parties to reimburse any amount in respect of any of the foregoing that the
Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of the Loan Parties.


“OCC” means the U.S. Office of the Comptroller of the Currency.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with


24

--------------------------------------------------------------------------------




respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
U.S. Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (c) with respect to any L/C Obligations on any
date, the U.S. Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the applicable L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Performance Credit” means a letter of credit used directly or indirectly to
cover a default in the performance of any non-financial or commercial
obligations of the Company or any Subsidiary under specific contracts, and any
letter of credit issued in favor of a bank or other surety who in connection
therewith issues a guarantee or similar undertaking, performance bond, surety
bond or other similar instrument that covers


25

--------------------------------------------------------------------------------




a default of any such performance obligations, that is classified as a
performance standby letter of credit by the FRB and by the OCC.


“Permitted Credit” means a letter of credit that is a Financial Credit or a
Performance Credit and shall not include any “direct pay” letter of credit or
any letter of credit which contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder.


“Permitted Liens” has the meaning specified in Section 7.01.


“Permitted Receivables” means accounts receivable (including notes, chattel
paper, accounts, instruments and general intangibles consisting of rights to
payment) generated by the Company or any of its Subsidiaries (each, an
“originator”) in the ordinary course of business, together with any guarantees,
insurance, letters of credit, collateral, service contracts and other agreements
associated with any account receivable, the interest of the originator in the
inventory and goods, including returned or repossessed inventory or goods, if
any, the sale, financing or lease of which gave rise to an account receivable,
the interest of the Securitization Subsidiary in the agreement with the
originator pursuant to which such Securitization Subsidiary purchased such
accounts receivable, other ancillary rights of the originator arising in
connection with the transaction giving rise to such accounts receivable and all
business records relating thereto and any other assets that are customary
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any collections or proceeds of any of the foregoing.


“Permitted Receivables Facility” means any receivables facility or facilities
providing for the sale or pledge by the Company and/or any of its Subsidiaries
of Permitted Receivables (thereby providing financing to the Company and/or any
of its Subsidiaries), directly or indirectly, to a Securitization Subsidiary,
which in turn shall sell or pledge interests in the respective Permitted
Receivables to third-party lenders or investors.


“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 7.03) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including,
without limitation, the amount equal to any existing commitments unutilized
thereunder) shall be permitted if such excess amount is then permitted under
Section 7.03 and reduces the otherwise permitted Indebtedness under Section
7.03), and (b) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms,
taken as a whole, at least as favorable to the Lenders (in the good faith
determination of the Borrower) as those contained in the documentation governing
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.




26

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Property Reinvestment Application” means, with respect to any Disposition of
property, the application of an amount equal to the net proceeds received with
respect to such Disposition to the acquisition by the Company or any Subsidiary
of operating assets of the Company or any Subsidiary to be used in the ordinary
course of business of such Person.


“Public Lender” has the meaning specified in Section 6.02.


“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Register” has the meaning specified in Section 10.06(c).


“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be held by the Lender that is the Swing
Line Lender or the applicable L/C Issuer, as the case may be, in making such
determination.




27

--------------------------------------------------------------------------------




“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of a Loan Party and, solely for purposes of the delivery of incumbency
certificates (or other certificates of Foreign Obligors evidencing the identity,
authority and capacity of each Responsible Officer) pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent, and, with respect to each
Foreign Obligor organized in a foreign jurisdiction in which directors are
generally authorized under applicable Law to execute agreements, a director
thereof. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars or Canadian dollars, immediately available funds, and (b) with respect
to disbursements and payments in any other Alternative Currency, same day or
other funds as may be determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.


“Sanction(s)” means any sanction or trade embargo administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury (“HMT”), the Canadian government or any of its agencies
or departments, or other relevant sanctions authority.


“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Subsidiary” means a wholly-owned Subsidiary of the Company
created solely for purposes of entering into a Permitted Receivables Facility,
the activities and assets of which are limited solely to such purpose and
assets, and the Organization Documents of which contain customary bankruptcy
– remote provisions.




28

--------------------------------------------------------------------------------




“Securitizations Threshold” means the sum of (a) $200,000,000 and (b) an
additional $50,000,000 for each Fiscal Year ending on or after September 27,
2019; provided that such amount may not exceed 10% of the Consolidated Net Worth
of the Company and its Subsidiaries.


“Shareholders’ Equity” means, as of any date of determination, total
consolidated shareholders’ equity of the Company as of that date determined in
accordance with GAAP.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause


29

--------------------------------------------------------------------------------




(a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swing Line
Commitment after the Closing Date, the amount set forth for such Lender as its
Swing Line Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.06(c).


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans hereunder, or any successor swing line lender hereunder, in an amount
up to the Swing Line Commitment.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means, at any time, the greater of (a) $200,000,000 and (b)
3% of the Consolidated Net Worth, determined as of the end of the then
immediately preceding fiscal year.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.




30

--------------------------------------------------------------------------------




“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.


“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).


“UK Borrowers” means each Borrower or Designated Borrower that is incorporated,
organized or formed under the laws of England and Wales.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(f).


“U.S. Dollar”, “Dollar” and “$” mean lawful money of the United States.


“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with such Alternative Currency.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(g)(ii)(B)(III).


“Wells Fargo” means Wells Fargo Bank, N.A.


“WFS” means Wells Fargo Securities, LLC in its capacity as a joint lead
arranger.


“Withholding Agent” means the Company and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar


31

--------------------------------------------------------------------------------




import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).


1.3
Accounting Terms.



(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, amount, measurement or requirement set forth
in any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio, amount, measurement or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio, amount, measurement or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
amount, measurement or requirement made before and after giving effect to such
change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding


32

--------------------------------------------------------------------------------




any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.


1.4    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.5    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating the
financial covenant hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than U.S. Dollars) for purposes of the
Loan Documents shall be such U.S. Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in U.S. Dollars, but such
Committed Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such U.S. Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.


(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.6    Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made by the Lenders and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit by
any L/C Issuer, such request shall be subject to the approval of the
Administrative Agent and such L/C Issuer.


(b)Any such request shall be made to the Administrative Agent not later than
9:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, by such L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 8:00 a.m., ten Business Days after receipt of such request whether it
consents, in its


33

--------------------------------------------------------------------------------




sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.


(c)Any failure by a Lender or any L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the applicable L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither U.S. Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.


1.7    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).


1.9    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the U.S. Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.


34

--------------------------------------------------------------------------------






1.10    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS


2.1    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company and to any other Borrower in U.S. Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment; and provided further that
the availability of the Aggregate Commitments at any time for the making of any
Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve (if any). Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.


2.2
Borrowings, Conversions and Continuations of Committed Loans.



(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by (A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 9:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in U.S. Dollars or of any conversion of
Eurocurrency Rate Loans denominated in U.S. Dollars to Base Rate Committed
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(f) and 2.04(c), each Borrowing of or conversion to
Base Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Company is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted (in the case of Committed Loans), (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Committed Loans to be borrowed (in the case of Committed Loans), and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Committed Loan Notice requesting a Committed Borrowing, then the Committed
Loans so requested shall be made in U.S. Dollars. If the Company fails to
specify a Type of Committed Loan in a Committed Loan Notice requesting a
Committed Borrowing, or if the Company fails to give a timely notice requesting
a conversion or continuation in any Committed Loan Notice, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure


35

--------------------------------------------------------------------------------




to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.


(b)Following receipt of a Committed Loan Notice in respect of any Committed
Loans, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Committed Loans
denominated in a currency other than
U.S. Dollars, in each case as described in the preceding subsection. In the case
of a Committed Borrowing, each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 11:00
a.m., in the case of any Committed Loan denominated in U.S. Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice or, as to Loans to be made
on the Closing Date as to which Advance Funding Arrangements are in effect, in
accordance with the terms thereof. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company or the other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in U.S. Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.


(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
U.S. Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into U.S. Dollars in the amount of the U.S. Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.


(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than fifteen Interest Periods in effect
with respect to Committed Loans.


36

--------------------------------------------------------------------------------






(f)Each Lender may, at its option, make any Borrowings available to a Designated
Borrower that is a Foreign Obligor by causing an Affiliate or branch of such
Lender to make such Borrowings available; provided that any exercise of such
option shall not affect the obligation of such Designated Borrower to repay such
Borrowings in accordance with the terms of this Agreement. Additionally, (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


2.3
Letters of Credit.



(a)General. Subject to the terms and conditions set forth herein, in addition to
the Loans provided for in Section 2.01, the Company may request any L/C Issuer,
in reliance on the agreements of the Lenders set forth in this Section, to
issue, at any time and from time to time during the Availability Period, Letters
of Credit denominated in U.S. Dollars or in one or more Alternative Currencies
for its own account or the account of any of its Subsidiaries in such form as is
acceptable to the Administrative Agent and such L/C Issuer in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments.


(b)Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, or reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Company shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable L/C Issuer) to an
L/C Issuer selected by it and to the Administrative Agent not later than 9:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, extended, reinstated or renewed,
and specifying the date of issuance, amendment, extension, reinstatement or
renewal (which shall be a Business Day), the date on which such Letter of Credit
is to expire (which shall comply with clause (d) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof, the
purpose and nature of the requested Letter of Credit and such other information
as shall be necessary to prepare, amend, extend, reinstate or renew such Letter
of Credit. If requested by the applicable L/C Issuer, the Company also shall
submit a letter of credit application and reimbursement agreement on such L/C
Issuer’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Company to, or entered into by the Company with, an L/C Issuer relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.


If the Company so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the applicable L/C Issuer
may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit shall permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Company
and the applicable L/C Issuer at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C


37

--------------------------------------------------------------------------------




Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that such L/C Issuer shall not (i) permit any such extension if (A)
such L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one year from the then-current expiration date) or (B)
it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (ii) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension.


(c)Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Company shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of the outstanding Letters of Credit issued by any L/C Issuer shall not
exceed its L/C Commitment, (ii) the Outstanding Amount of the FLOC Obligations
shall not exceed the FLOC Sublimit, (iii) the Revolving Credit Exposure of any
Lender shall not exceed its Commitment and (iv) the total Revolving Credit
Exposures shall not exceed the Aggregate Commitments; and provided further that
(i) the availability of the Aggregate Commitments at any time for the making of
any Loans and the issuance of Letters of Credit shall be reduced by the amount
of the Alternative Currency Reserve (if any), and (ii) the additional
limitations, if any, with respect to Jacobs Nederland set forth in Section 2.01
shall also apply. Within the foregoing limits and the respective Issuer
Sublimits from time to time in effect, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof. The Company
certifies that Schedule 1.02 accurately and completely sets forth the Existing
Letters of Credit.


(i)    No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;




38

--------------------------------------------------------------------------------




(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;


(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than U.S.
Dollars or an Alternative Currency;


(E)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;


(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(ii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(d)Expiration Date. Each Letter of Credit shall have a stated expiration date no
later than the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then current expiration date of such Letter of Credit) and (ii) the date
that is five Business Days prior to the Maturity Date.


(e)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the applicable L/C
Issuer or the Lenders, such L/C Issuer hereby grants to each Lender, and each
Lender hereby acquires from such L/C Issuer, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this clause in
respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Commitments.


In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the applicable L/C Issuer, such Lender’s Applicable
Percentage of each L/C Disbursement made by an L/C Issuer not later than 10:00
a.m. on the Business Day specified in the notice provided by the Administrative
Agent to the Lenders pursuant to Section 2.03(f) until such L/C Disbursement is
reimbursed by the Company or at any time after any reimbursement payment is
required to be refunded to the Company for any reason, including after the
Maturity Date. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.02 with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
L/C Issuer the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company


39

--------------------------------------------------------------------------------




pursuant to Section 2.03(f), the Administrative Agent shall distribute such
payment to the applicable L/C Issuer or, to the extent that the Lenders have
made payments pursuant to this paragraph to reimburse such L/C Issuer, then to
such Lenders and such L/C Issuer as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an L/C Issuer for any L/C
Disbursement shall not constitute a Loan and shall not relieve the Company of
its obligation to reimburse such L/C Disbursement.


Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender's Commitment is amended pursuant to
the operation of Section 2.14 or 2.15, as a result of an assignment in
accordance with Section 10.06 or otherwise pursuant to this Agreement.


If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(e), then,
without limiting the other provisions of this Agreement, the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (e)
shall be conclusive absent manifest error.


(f)Reimbursement. If an L/C Issuer shall make any L/C Disbursement in respect of
a Letter of Credit, the Company shall reimburse such L/C Issuer in respect of
such L/C Disbursement. In the case of a Letter of Credit denominated in an
Alternative Currency, the Company shall reimburse the applicable L/C Issuer in
such Alternative Currency, unless (A) the applicable L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in U.S.
Dollars, or (B) in the absence of any such requirement for reimbursement in U.S.
Dollars, the Company shall have notified the applicable L/C Issuer promptly
following receipt of the notice of drawing that the Company will reimburse the
applicable L/C Issuer in U.S. Dollars. In the case of any such reimbursement in
U.S. Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the U.S. Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. For Letters of Credit to be reimbursed in U.S. Dollars, the Company
shall reimburse the applicable L/C Issuer by paying to the Administrative Agent
an amount equal to such L/C Disbursement not later than 9:00 a.m. on the
Business Day that the Company receives notice of such L/C Disbursement, provided
that, if such L/C Disbursement is not less than $5,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 or Section 2.04 that such payment be financed with a Borrowing
of Base Rate Committed Loans or Swing Line Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Base Rate Committed Loans
or Swing Line Loan. For Letters of Credit to be reimbursed in an Alternative
Currency, the Company shall reimburse the applicable L/C Issuer by paying to the
Administrative Agent such L/C Disbursement not later than the Applicable Time in
an amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in U.S. Dollars pursuant hereto and (B) the U.S. Dollar amount paid
by the Borrower, whether on or after the due date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency


40

--------------------------------------------------------------------------------




equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the applicable L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable L/C
Disbursement, the payment then due from the Company in respect thereof
(expressed in U.S. Dollars in the amount of the U.S. Dollar Equivalent thereof
in the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof. In such
event, the Company shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the date of payment by the applicable L/C
Issuer under a Letter of Credit in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
any L/C Issuer or the Administrative Agent pursuant to this Section 2.03(f) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


(g)Obligations Absolute. The Company’s obligation to reimburse L/C Disbursements
as provided in clause (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:


(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;


(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;


(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;


(vii)    payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or


41

--------------------------------------------------------------------------------




any payment made by any L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;


(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.


None of the Administrative Agent, the Lenders, any L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the
applicable L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the applicable L/C Issuer;
provided that the foregoing shall not be construed to excuse an L/C Issuer from
liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable Law) suffered by the Company that
are caused by such L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an L/C Issuer (as
finally determined by a court of competent jurisdiction), an L/C Issuer shall be
deemed to have exercised care in each such determination, and that:


(i)an L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;


(ii)an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;


(iii)an L/C Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and


(iv)this sentence shall establish the standard of care to be exercised by an L/C
Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply


42

--------------------------------------------------------------------------------




with the terms thereof (and the parties hereto hereby waive, to the extent
permitted by applicable Law, any standard of care inconsistent with the
foregoing).


Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) an L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) an L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.


(h)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and no L/C Issuer’s rights and remedies against the Company shall be
impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(i)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.


(j)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit (i) in the case of any Financial Credits, equal to the
Applicable Rate for Financial Credits times the U.S. Dollar Equivalent of the
daily amount available to be drawn under such Letters of Credit, and (ii) in the
case of any Performance Credits, equal to the Applicable Rate for Performance
Credits times the U.S. Dollar Equivalent of the daily amount available to be
drawn under such Letters of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.




43

--------------------------------------------------------------------------------




(k)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter (for Bank of America as L/C Issuer) or,
for any other L/C Issuers, at the rate per annum specified in any other letters
or as separately agreed upon between the Company and such L/C Issuer, computed
on the U.S. Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently–ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect, in U.S. Dollars, or such
Alternative Currency as shall be separately agreed. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


(l)Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Company in writing of such demand for payment if such L/C Issuer has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such L/C Issuer and the Lenders with respect to any such L/C
Disbursement.


(m)Interim Interest. If the L/C Issuer for any Letter of Credit shall make any
L/C Disbursement, then, unless the Company shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Company reimburses such
L/C Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that if the Company fails to reimburse such L/C Disbursement when due
pursuant to clause (f) of this Section, then Section 2.08(b) shall apply.
Interest accrued pursuant to this clause shall be for account of such L/C
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (f) of this Section to reimburse such L/C Issuer shall
be for account of such Lender to the extent of such payment.


(n)Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement between the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(j).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
Any such designation or increase in the number of L/C Issuers shall be subject
to the approval of the Administrative Agent (such approval not to be
unreasonably withheld); provided, however, that at no time shall there be more
than five L/C Issuers hereunder. The Administrative Agent will promptly notify
the Company and the Lenders of any designation


44

--------------------------------------------------------------------------------




and approval of a replacement or other additional L/C Issuer, and of the amount
of any Issuer Sublimit of such L/C Issuer. Any such replacement or additional
L/C Issuer, and any existing L/C Issuer, shall be entitled to specify from time
to time any U.S. Dollar limit on the stated amount of Letters of Credit
permitted to be outstanding from such L/C Issuer at any time (an “Issuer
Sublimit”). In the absence of any notice from an L/C Issuer to the
Administrative Agent specifying its Issuer Sublimit from time to time in effect,
such L/C Issuer’s Sublimit shall be deemed to equal the Aggregate Commitments.


(o)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligations representing at least 66-2/3%
of the total L/C Obligations) demanding the deposit of Cash Collateral pursuant
to this clause, the Company shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to (i) if the Commitments
have been terminated, 105% of the total L/C Obligations as of such date plus any
accrued and unpaid interest thereon and (ii) if the Commitments have not been
terminated, the Minimum Collateral Amount, provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (f) of Section 8.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. In addition, and without
limiting the foregoing or clause (d) of this Section, if any L/C Obligations
remain outstanding after the expiration date specified in said clause (d), the
Company shall immediately deposit into the Collateral Account an amount in cash
equal to 105% of such L/C Obligations as of such date plus any accrued and
unpaid interest thereon.


The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse each L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.


(p)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issues solely for the account of the Company. The Company irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.




45

--------------------------------------------------------------------------------




(q)Reconciliation of Outstanding Letters of Credit. On the last Business Day of
each month, each of the Company and the L/C Issuers shall provide to the
Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably request, in form and
substance satisfactory to the Administrative Agent (and in such standard
electronic format as the Administrative Agent shall reasonably specify), for
purposes of the Administrative Agent’s ongoing tracking and reporting of
outstanding Letters of Credit. The Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by the
Company and the L/C Issuers pursuant to this Section 2.03(q), and such record of
the Administrative Agent shall, absent manifest error, be deemed a correct and
conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Company and any L/C Issuer hereunder, the
Administrative Agent will notify the Company and such L/C Issuer thereof shall
endeavor to reconcile any such discrepancy.


(r)Notice to Lenders. The Administrative Agent shall provide notice to the
Lenders not less frequently than quarterly as to the Letters of Credit
outstanding hereunder (and in any event, to an individual Lender from time to
time upon the request of such Lender).


(s)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.4
Swing Line Loans.



(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in U.S.
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure; and provided,
further, the availability of the Aggregate Commitments at any time for the
making of any Loans and the issuance of Letters of Credit shall be reduced by
the amount of the Alternative Currency Reserve (if any). Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.


(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 10:00 a.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative


46

--------------------------------------------------------------------------------




Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 11:00 a.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 12:00 noon on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.


(c)
Refinancing of Swing Line Loans.



(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Committed Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 10:00 a.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded


47

--------------------------------------------------------------------------------




participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.


(d)
Repayment of Participations.



(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.5
Prepayments.



(a)Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay the Committed Loans of such
Borrower in whole or in part without premium or penalty; provided that (i) such
notice must be in a form acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 9:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in U.S.
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of


48

--------------------------------------------------------------------------------




prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in U.S. Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iv) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.


(b)The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(c)If the Administrative Agent notifies the Company at any time that the Total
Outstandings at any time exceed the Aggregate Commitments then in effect by an
amount greater than $250,000, the Company shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.


2.6    Termination or Reduction of Commitments The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 9:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings plus the Alternative
Currency Reserve (if any) would exceed the Aggregate Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Commitments, the FLOC
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. The amount of
any such Aggregate Commitment reduction shall not be applied to the FLOC
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. Any notice of termination or reduction
of commitments, and any corresponding notice of prepayment, may state that it is
conditioned upon the effectiveness of other credit facilities or the incurrence
of other


49

--------------------------------------------------------------------------------




Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


2.7
Repayment of Loans.



(a)The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.


(b)The Company shall repay each Swing Line Loan on the earlier to occur of (i)
the date 30 Business Days after such Loan is made and (ii) the Maturity Date. At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Swing Line Lender, the Company shall repay the outstanding Swing
Line Loans made by the Swing Line Lender in an amount sufficient to eliminate
any Fronting Exposure in respect of such Swing Line Loans.


2.8
Interest.



(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)While any Event of Default exists under Section 8.01(a)(i), Section 8.01(f)
or Section 8.01(g), and upon the request of the Required Lenders, while any
other Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


50

--------------------------------------------------------------------------------






2.9
Fees. In addition to certain fees described in subsections (j) and (k) of
Section 2.03:



(a)Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.17. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)Other Fees. (i) The Company shall pay to MLPFS and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the applicable Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


(ii) The Company shall pay to the Lenders and the other Arrangers, in U.S.
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified in the applicable Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.



(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the


51

--------------------------------------------------------------------------------




Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(f), 2.03(j) or 2.08(b) or
under Article VIII. The obligations of the Borrowers under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder until the first anniversary of such termination and
repayment.


(c)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


(d)Each determination by the Administrative Agent of an interest rate or fee
payable by the Borrowers hereunder, in the absence of manifest error, shall be
conclusive and binding upon all parties hereto. Notwithstanding the foregoing,
in the event that, as a result of any reconciliation of the Administrative
Agent’s record of outstanding Letters of Credit pursuant to Section 2.03(q) or
otherwise, the Administrative Agent determines that there has been an
underpayment or overpayment of any fees payable by the Borrowers hereunder, the
Administrative Agent shall promptly notify the Borrowers, the L/C Issuers and
the Lenders thereof, and the Company shall pay (or cause the applicable
Designated Borrower to pay) to the Administrative Agent for the account of the
L/C Issuers or the Lenders, as the case may be (in the case of any underpayment)
or the L/C Issuers or the Lenders, as the case may be, shall pay to the
Administrative Agent for the account of the Company or applicable Designated
Borrower (in the case of any overpayment), any amount due as a result of such
reconciliation, on the next regularly occurring payment date for such fee.


2.11
Evidence of Debt.



(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 10.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
to the Borrowers made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrowers in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto. Notwithstanding the foregoing, no UK
Borrower shall be required to execute or deliver a Note.


(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


52

--------------------------------------------------------------------------------






2.12
Payments Generally; Administrative Agent’s Clawback.



(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency or other amounts required to be paid hereunder in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in U.S. Dollars
and in Same Day Funds not later than 11:00 a.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency, and other amounts required to be paid hereunder in an
Alternative Currency, shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in U.S. Dollars in the U.S. Dollar Equivalent
of the Alternative Currency payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 11:00 a.m., in the case of payments in U.S.
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 9:00
a.m. on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed


53

--------------------------------------------------------------------------------




Loan included in such Committed Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuers, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.


(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to make payments pursuant to Section 10.04(c) and to fund
participations in Letters of Credit and Swing Line Loans and are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:




54

--------------------------------------------------------------------------------




(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender),
(y) the application of Cash Collateral provided for in Section 2.16, or (z) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Affiliate thereof (as to which the provisions
of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14
Designated Borrowers.



(a)Effective as of the date hereof, each of Jacobs Europe Holdco Limited, Jacobs
UK Holdings Limited, Jacobs U.K. Limited, Jacobs Engineering UK Limited, JEG
Acquisition Company Limited, Jacobs Nederland B.V., Jacobs Engineering Singapore
PTE Ltd, Jacobs Canada Inc., Jacobs Australia Pty Limited, Jacobs E&C Australia
Pty Limited, Jacobs Australia Holdings Company Pty. Ltd., and Jacobs Group
(Australia) PTY Ltd. shall be a “Designated Borrower” hereunder and may receive
Loans for its account on the terms and conditions set forth in this Agreement;
provided that no Person organized under the laws of France shall be a
“Designated Borrower” hereunder.


(b)The Company may at any time, upon not less than 10 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), whereupon the
Administrative Agent shall give prompt notice to the Lenders, designate any
additional Material Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates (to the extent such concept exists under
applicable Law), opinions of counsel and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be required by the Administrative Agent in its sole discretion but in any
event, subject to differences among jurisdictions, shall be consistent and
within substantially the same scope of documents and information requested to be
delivered by the Borrowers on the Closing Date, and Notes signed by such new
Borrowers to the extent any Lenders so require, subject to Section 2.11(a). If
the Administrative Agent and the Required Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates (to the
extent such concept exists under applicable Law), opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof (the
“Designated Borrower Effective Date”), whereupon each of the Lenders


55

--------------------------------------------------------------------------------




agrees to permit such Designated Borrower to receive Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date. Notwithstanding the
foregoing, (i) no such approval of an additional Designated Borrower shall be
effective if any Lender cannot legally lend to, establish credit for the account
of and/or do any business whatsoever with such Designated Borrower, and (ii) as
a condition precedent to such Material Subsidiary becoming a Designated Borrower
hereunder, (x) upon the reasonable request of any Lender made at least five
Business Days prior to the Designated Borrower Effective Date, the Company or
such Material Subsidiary shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least two Business Days prior to the Designated Borrower
Effective Date and (y) at least two Business Days prior to the Designated
Borrower Effective Date, if such Material Subsidiary qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, it shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Material Subsidiary.


(c)Without limiting any rights, powers and remedies of the Administrative Agent
on behalf of the L/C Issuers and the Administrative Agent and the Lenders under
the Company Guaranty, (i) each of the Company and each Designated Borrower that
is a Domestic Subsidiary agrees that it is jointly and severally liable to the
Administrative Agent, the L/C Issuers and the Lenders for the payment of all
Obligations of all other Borrowers, including Designated Borrowers that are
Foreign Subsidiaries, and that such liability is independent of the Obligations
of the other Borrowers, and (ii) the Administrative Agent, each L/C Issuer and
each Lender agrees that no Foreign Subsidiary is liable to the Administrative
Agent, the L/C Issuers or the Lenders for the payment of any Obligations of the
Company or any Designated Borrower that is a Domestic Subsidiary.
Notwithstanding the preceding sentence or any other provision to the contrary in
this Agreement, an Excluded Subsidiary shall not be liable for any obligations
of the Company, a Domestic Subsidiary, or a Foreign Subsidiary that is a
Disregarded Entity and is owned by a Domestic Subsidiary (provided, however,
that any such Excluded Subsidiary shall be liable for its own Obligations). Each
Designated Borrower agrees that its joint and several liability as set forth
above shall not be impaired or affected by any modification, supplement,
extension or amendment of any contract or agreement to which the parties thereto
may hereafter agree, nor by any delay, extension of time, renewal, compromise or
other indulgence granted by the Administrative Agent, the L/C Issuers or the
Lenders with respect to any of the Obligations, nor by any other agreements or
arrangements whatever with any other Designated Borrower or any other Person,
each Designated Borrower hereby waiving all notice of any such delay, extension,
release, substitution, renewal, compromise or other indulgence, and hereby
consenting to be bound thereby as fully and effectually as if it had expressly
agreed thereto in advance. The liability of each Designated Borrower hereunder
is direct and unconditional as to all of the Obligations hereunder for which it
is jointly and severally liable, and may be enforced without requiring the
Administrative Agent, the L/C Issuers or the Lenders first to resort to any
other right, remedy or security; and no Designated Borrower shall have any right
of subrogation, reimbursement or indemnity whatsoever, nor any right of recourse
to any security for any of the Obligations, unless and until all of such
Obligations have been paid in full.


(d)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting


56

--------------------------------------------------------------------------------




singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.


(e)The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination; provided further that, effective upon closing of the ECR
Disposition (as defined in Section 7.07(i)), and to the extent that such
entities are transferred, dissolved, or merged or consolidated with or into
another Person as part of the ECR Disposition, each of Jacobs Nederland BV,
Jacobs Engineering Singapore PTE Ltd, Jacobs Canada Inc., Jacobs Engineering UK
Limited, and Jacobs E&C Australia Pty Limited shall, absent contrary prior
written notice from the Company, automatically be terminated as Designated
Borrowers hereunder upon the repayment of the Borrowings made directly by each
such Designated Borrower and without further notice or other action by such
Designated Borrowers or any other Person (except that Company shall notify the
Administrative Agent in writing when the ECR Disposition has occurred). The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.


2.15
Increase in Commitments.



(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $1,000,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (ii) the Company may make a
maximum of three such requests. At the time of sending such notice, the Company
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).


(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, each L/C Issuer and the
Swing Line Lender, in each case, to the extent such approval or consent would
have been required in connection with an assignment pursuant to Section 10.06,
the Company may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.


(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.




57

--------------------------------------------------------------------------------




(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party
(x)certifying and attaching the resolutions adopted by such Loan Party approving
or consenting to such increase, and (y) in the case of the Company, certifying
that, before and after giving effect to such increase, (A)    the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (i) to the extent that such representations and
warranties are qualified by materiality, that they are true and correct on and
as of the Increase Effective Date, (ii) to the extent that such representations
and warranties specifically refer to an earlier date, that they are true and
correct in all material respects as of such earlier date except to the extent
qualified by materiality, then that they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, and (iii) (x)
upon the reasonable request of any Lender made at least three days prior to the
Increase Effective Date, the Company shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least two days prior to the Increase Effective Date and (y)
at least two days prior to the Increase Effective Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Loan Party. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.


(f)
Conflicting Provisions. This Section shall supersede any provisions in Section
2.13 or

10.01 to the contrary.


2.16
Cash Collateral.



(a)Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.


(b)Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to clause (a)(iv) above, after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand


58

--------------------------------------------------------------------------------




therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.17
Defaulting Lenders.



(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any final and non-appealable
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against such Defaulting Lender


59

--------------------------------------------------------------------------------




as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Company shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or such Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any Non-
Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


60

--------------------------------------------------------------------------------






(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


(b)Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with the Commitments (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(c)
New Swing Line Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender,

(i) the Swing Line Lender shall not be required to fund any Swing Line Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no L/C Issuer shall be required to
issue, extend, increase, reinstate or renew any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY


3.1    Taxes.


(a)Defined Terms. For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA.


(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.




61

--------------------------------------------------------------------------------




(c)Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)Indemnification by Loan Parties. Each of the Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section), other than any penalties,
interest and expenses resulting from any gross negligence of the Administrative
Agent or such Recipient as determined by a court of competent jurisdiction by
final and nonappealable judgment, payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).


(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.


(g)
Status of Lenders; Tax Documentation.



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission


62

--------------------------------------------------------------------------------




would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(II)
executed copies of IRS Form W-8ECI;



(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;




63

--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(iv)    Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for withholding Tax purposes under Applicable Law, each Lender agrees to
deliver to the Administrative Agent and the Company on or prior to the date on
which such Lender becomes a Lender under this Agreement (and, in a timely
fashion, from time to time thereafter upon the reasonable request of the
Administrative Agent or the Company) such other documents and forms required by
any relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding Taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Loan Parties pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding Tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent and the Company of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of Applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for Taxes from
amounts payable to such Lender.


(h)Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or such L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any


64

--------------------------------------------------------------------------------




Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.


(i)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.2    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in U.S. Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, U.S. Dollars or any Alternative
Currency in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in U.S. Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are Committed Loans denominated in
U.S. Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of any Lender determining or
charging interest rates on the Committed Loans based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender


65

--------------------------------------------------------------------------------




that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurocurrency Rate. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted, together with any additional amounts required pursuant to Section
3.05.


3.3
Inability to Determine Rates.



(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in U.S. Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or in connection with an existing or proposed Base Rate Loan and (y) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in U.S. Dollars or an Alternative Currency) does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (or, in the case
of a determination by the Required Lenders described in clause (ii) of Section
3.03(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of this Section, (2) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Company that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.


(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to
Company) that the Company or Required Lenders (as applicable) have determined
that:




66

--------------------------------------------------------------------------------




(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or


(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in U.S. Dollars or an Alternative Currency) for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 2:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner


67

--------------------------------------------------------------------------------




of administration as the Administrative Agent determines is reasonably necessary
in connection with the administration of this Agreement).


3.4
Increased Costs; Reserves on Eurocurrency Rate Loans.



(a)Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e) and other than as set forth below) or any L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or any L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or such L/C Issuer or any Lending Office of such
Lender or such Lender’s or such L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to


68

--------------------------------------------------------------------------------




pay) such Lender or such L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or such L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or such L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.


3.5    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;


(c)any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13; excluding, however, any loss of anticipated profits, but
including any foreign exchange losses and any loss or expense arising from


69

--------------------------------------------------------------------------------




the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.


3.6
Mitigation Obligations; Replacement of Lenders.



(a)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Company to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires any Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or such L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Company such Lender or such L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or such L/C Issuer in connection with any such
designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.


3.7    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date or immediately prior to the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:


70

--------------------------------------------------------------------------------






(i)    executed counterparts of this Agreement and the Company Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company and, if Advance Funding Arrangements shall exist with respect to
funding on the Closing Date, executed Advance Funding Documentation in form and
number acceptable to the Administrative Agent;


(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note, subject to Section 2.11(a);


(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require (but only to the extent such concept exists under relevant
applicable law) to evidence that each Loan Party is duly organized or formed,
and that it is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)    favorable opinions of counsel to the Loan Parties, addressed to the
Administrative Agent, the L/C Issuers and each Lender, substantially in the form
set forth in Exhibit I;


(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B)
stating that no such consents, licenses or approvals are so required;



(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
C) certifying that the Company is in compliance with the financial covenants set
forth in Section
7.12 as of the last day of the fiscal quarter of the Company ended on September
28, 2018; and


(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.


(b)Any fees required to be paid on or before the Closing Date pursuant to any
Loan Document shall have been paid.


(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of fees, charges
and disbursements of counsel to the Administrative Agent as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing


71

--------------------------------------------------------------------------------




proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).


(d)All Obligations (except principal) outstanding under the Existing Credit
Agreement shall have been, or concurrently with the Closing Date shall be, paid,
unless waived by any L/C Issuer in respect of any amounts owing in respect of
Existing Letters of Credit issued by it.


(e)(i) Upon the reasonable request of any Lender made at least three days prior
to the Closing Date, the Company shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least two days prior to the Closing Date, and (ii) at
least two days prior to the Closing Date, if any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation it shall deliver
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation in relation to such Borrower.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (x) of funds pursuant to
such Advance Funding Arrangements and (y) its signature page to this Agreement
shall constitute the request, consent and direction by such Lender to the
Administrative Agent (unless expressly revoked by written notice from such
Lender received by the Administrative Agent prior to the earlier to occur of
funding or the Administrative Agent’s declaration that this Agreement is
effective) to withdraw and release to the Borrowers on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.


4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:


(a)The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties are qualified by materiality, they shall be true
and correct on and as of the date of such Credit Extension, and (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date except to the extent qualified by materiality, then they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.




72

--------------------------------------------------------------------------------




(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)If the applicable Borrower is a Designated Borrower, then (i) the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent, and (ii)
all governmental filings, authorizations, consents and approvals required before
making any Credit Extension to such Designated Borrower shall have been obtained
or made.


(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or any L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V REPRESENTATIONS AND WARRANTIES


Except as otherwise provided in Section 5.19, each Borrower represents and
warrants to the Administrative Agent, the L/C Issuers and the Lenders that:


5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concepts are relevant under the Laws of the relevant
jurisdiction), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing (to the extent such concept is
relevant under the Laws of the relevant jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.


5.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
the authorizations, approvals, actions, notices and filings listed on Schedule
5.03, all of which have been duly obtained, taken, given or made and are in full
force and effect.


73

--------------------------------------------------------------------------------






5.4    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, any necessary stamping,
registration, statute of limitation and reservations in any legal opinions
accepted by the Administrative Agent.


5.5
Financial Statements; No Material Adverse Effect.



(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.


(b)The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated December 28, 2018, and the related consolidated statement of earnings for
the fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.
(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


5.6    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


5.7    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


5.8    Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business
and purported to be owned or leased by the Company or such Subsidiary, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.


5.9    Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically


74

--------------------------------------------------------------------------------




disclosed on Schedule 5.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


5.10
EEA Financial Institutions. No Loan Party is an EEA Financial Institution.



5.11    Taxes. The Company and its Subsidiaries have filed all material Federal,
state and other material tax returns and reports required to be filed, and have
paid all material Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or to the
extent that such failure would not reasonably be expected to have a Material
Adverse Effect.


5.12
ERISA Compliance; Foreign Plans.



(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws except where
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.


(b)There are no pending or, to the best knowledge of the Company, claims,
actions or lawsuits, or action by any Governmental Authority, in each case in
writing, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)The Company and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained, other than such failures to meet such requirements and
the receipt of such waivers that could not reasonably be expected to result in a
Material Adverse Effect.


(d)Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than
(A)on the Closing Date, those listed on Schedule 5.12 hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.


(e)All employer and employee contributions required by any applicable Law in
connection with all Foreign Plans have been made, or, if applicable, accrued, in
accordance with the country-specific accounting practices, other than such
noncompliance as could not reasonably be expected to result in a Material
Adverse Effect. Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable Governmental
Authorities and complies in all material respects with all applicable Laws, in
each case other than such failure to register, maintain or otherwise comply as
could not reasonably be expected to result in a Material Adverse Effect. There
are no pending or, to the best knowledge of the Company, claims, actions or
lawsuits, or action by any Governmental Authority, in each case in writing, with
respect to any Foreign Plan that could reasonably be expected to have a Material
Adverse Effect. None of the Company, its Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction with
respect to any Foreign Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.


(f)The Company represents and warrants as of the Closing Date that the Company
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42)


75

--------------------------------------------------------------------------------




of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.


5.13    Subsidiaries.    As of the Closing Date, the Company has no Subsidiaries
other than (a)    those specifically disclosed in Schedule 5.13, (b) inactive or
dormant Subsidiaries, and (c) Subsidiaries whose results of operations and
assets are immaterial in relation to the Company’s consolidated results of
operations and consolidated financial position. As of the Closing Date, the
Company has no Material Subsidiaries other than those Subsidiaries specified as
a Material Subsidiary on Schedule 5.13.


5.14
Margin Regulations; Investment Company Act.



(a)The proceeds of the Credit Extensions are to be used solely for the purposes
set forth in and permitted by Section 6.11 and Section 7.10.


(b)No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.


(c)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.


5.15
Disclosure.



(a)The information furnished by or on behalf of the Loan Parties to the
Administrative Agent, the Arrangers or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) does not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being recognized by the Lenders that
such financial information is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.


(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all material respects.


5.16    Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17
Taxpayer Identification Number; Other Identifying Information. The true and
correct

U.S. taxpayer identification number of the Company and each Designated Borrower
that is a Domestic Subsidiary and a party hereto on the Closing Date is set
forth on Schedule 10.02. The true and correct unique identification number of
each Designated Borrower that is a Foreign Subsidiary and a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction are set forth on Schedule 5.17.


76

--------------------------------------------------------------------------------




5.18    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person other than conflicts which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


5.19    Foreign Obligor Representations. The Company and each Foreign Obligor
represents and warrants to the Administrative Agent and the Lenders that:


(a)Each Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which a
Foreign Obligor is a party (collectively, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Foreign Obligor
of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.


(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which any Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents, subject
to the exceptions on the enforceability thereof described in Section 5.04 and
any requirement under local law that the Applicable Foreign Obligor Document,
prior to admission into any relevant foreign court, be translated into any
language required by such court. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which any Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.


(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Obligor is organized and existing
either (i) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents to which the Foreign Obligor is a party or (ii) on any
payment to be made by the Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.


(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Foreign Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in immediately preceding clause (ii) shall be made


77

--------------------------------------------------------------------------------




or obtained as soon as is reasonably practicable) and it being understood that
the payment of interest under the Loan Documents by certain Foreign Obligors may
require the payment of certain withholding taxes.


5.20    OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets, similar lists maintained and enforced by Canada or any
similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State or otherwise authorized under
applicable Law. The Company and its Subsidiaries have conducted their businesses
in compliance with all applicable Sanctions, except, in each case, where a
failure to comply with such Sanctions could not reasonably be expected to have a
Material Adverse Effect, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Sanctions.


5.21    Anti-Corruption Laws; AML Laws. The Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions, and with applicable AML
Laws, except, in each case, where a failure to comply with such anti-corruption
legislation or AML Laws could not reasonably be expected to have a Material
Adverse Effect, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


5.22    Company's Authority to Act. The Company has, and so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, shall have, the absolute and complete authority to take action
thereunder and under the other Loan Documents in the name of and for the account
of each of its Subsidiaries, including to execute any other Loan Documents on
behalf thereof, without further action by or the consent of any such Subsidiary;
provided, however, that nothing contained herein shall require the
Administrative Agent to accept action by the Company in lieu of any such
Subsidiary.


ARTICLE VI AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.13) cause each
Subsidiary to:


6.1    Financial Statements. Deliver to the Administrative Agent (for delivery
to each Lender):


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders (it being understood that Ernst & Young LLP
is reasonably acceptable to the Required Lenders), which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except for a
“going concern” statement that is due solely to impending debt maturities


78

--------------------------------------------------------------------------------




occurring within 12 months of such audit or the anticipated breach of any
financial covenants) to the effect that such consolidated financial statements
present fairly in all material respects the financial position and results of
operations of the Company and its subsidiaries on a consolidated basis in
accordance with GAAP; and


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of earnings for
(i)the most recently completed fiscal quarter, and (ii) the period beginning
with the first day of the current fiscal year and ending of the last day of the
most recently completed fiscal quarter, and cash flows for the period beginning
with the first day of the current fiscal year and ending on the last day of the
most recently completed fiscal quarter. The consolidated balance sheet shall be
presented in comparative form with the balances as at the end of the immediately
preceding fiscal year. The consolidated statements of earnings and the
consolidated statements of cash flows shall likewise be presented in comparative
form, and include the figures and amounts for the comparable period (s) of the
immediately preceding fiscal year. Such consolidated financial statements shall
be in reasonable detail and certified by a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations, and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal recurring adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.


6.2    Certificates; Other Information. Deliver to the Administrative Agent (for
delivery to each Lender):
(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender, requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);


(b)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(c)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request; and


(d)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered


79

--------------------------------------------------------------------------------




electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a website maintained by the SEC, a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and
(ii)the Company shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and, upon
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


6.3    Notices. Promptly notify the Administrative Agent (for notification to
each Lender) after any Responsible Officer of any Loan Party obtains knowledge
thereof, of:


(a)
the occurrence of any Default;



(b)
any matter that has resulted or could reasonably be expected to result in a
Material Adverse

Effect;


(c)
the occurrence of any ERISA Event; and



(d)
any determination by the Company referred to in Section 2.10(b).



Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company


80

--------------------------------------------------------------------------------




has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.4    Payment of Taxes and Claims. Pay and discharge as the same shall become
due and payable, (a) all material Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien.


6.5
Preservation of Existence, Etc.



(a)Preserve, renew and maintain in full force and effect its legal existence and
(to the extent applicable under applicable Law) good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.06 or 7.07;


(b)take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and


(c)preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non- preservation of which could reasonably be expected to
have a Material Adverse Effect.


6.6    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacementsthereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


6.7    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self- insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.


6.8    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


6.9    Books and Records. (a) Maintain proper books of record and account, in
which materially full, true and correct entries in conformity with GAAP (or the
applicable foreign equivalent thereof) consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company or
such Subsidiary, as the case may be.




81

--------------------------------------------------------------------------------




6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and, during the continuance of an Event of Default,
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company, at the sole cost and expense of the
Administrative Agent and the Lenders, subject in all cases to applicable Law and
the terms of applicable confidentiality agreements and to the extent that the
Company determines that such inspection, examination or discussion will not
violate or result in the waiver of any attorney-client privilege or attorney-
client work product or the disclosure of non-financial trade secrets or
proprietary information; provided, however, that (i) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice and (ii) unless an Event of Default is continuing, such visits
and inspections can occur no more frequently than one per year.


6.11
Use of Proceeds and Letters of Credit. (a) Use the proceeds of the Credit
Extensions

(i) to repay all outstanding amounts under the Existing Credit Agreement to the
extent required pursuant to Section 4.01(e), and (ii) for general corporate
purposes not in contravention of any Law or of any Loan Document; and (b) use
the Letters of Credit directly or indirectly to support the potential default of
any
(i)performance obligations of the Company and its Subsidiaries under specific
contracts with respect to non-financial or commercial obligations, including
obligations in respect of any contract bids and advance payments under any
contracts, or (ii) payments of any financial contractual obligations of the
Company and its Subsidiaries, including insurance-related obligations and
payment obligations under specific contracts in respect of Indebtedness
undertaken by the Company or any Subsidiary; and including in each case any bank
or other surety who in connection therewith issues a guarantee or other
undertaking, performance bond, surety bond or other similar instrument that
covers a default of any such performance or financial obligations.


6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, of or in
the jurisdiction in which any Foreign Obligor is organized and existing which
are required in connection with the Loan Documents.


6.13    Anti-Corruption Laws; Sanctions; AML Laws. Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable anti-corruption legislation in other
jurisdictions, with all applicable Sanctions, and with all applicable AML Laws,
except, in each case, where a failure to comply with such anti-corruption
legislation, applicable Sanctions or applicable AML Laws could not reasonably be
expected to have a Material Adverse Effect, and maintain policies and procedures
designed to promote and achieve compliance with such laws and Sanctions.


ARTICLE VII NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


7.1    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):


(a)Liens pursuant to any Loan Document;




82

--------------------------------------------------------------------------------




(b)Liens existing on the date hereof and any refinancing, renewals or extensions
thereof, provided that the property covered thereby is not increased and that
the amount of the Indebtedness secured thereby is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, and provided further that any such
Liens securing Indebtedness with a principal or face amount exceeding
$10,000,000 existing as of the date hereof shall be listed on Schedule 7.01;


(c)Liens for taxes, provided that such taxes are not yet delinquent or are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;


(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or any Foreign Plan;


(f)deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business (including obligations imposed by the applicable Laws of foreign
jurisdictions and excluding obligations for the payment of borrowed money);


(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;


(i)Liens securing Indebtedness permitted under Section 7.03(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and


(j)the interest of a purchaser of Permitted Receivables acquired pursuant to, or
any Lien on the assets of a Securitization Subsidiary granted pursuant to, one
or more Permitted Receivables Facilities, provided that at no time shall the
aggregate amount of Indebtedness incurred pursuant to Permitted Receivables
Facilities exceed the Securitizations Threshold (measured as of the most
recently ended fiscal period of the Company for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) at the time of
granting such interest or otherwise incurring such Lien);


(k)Liens on assets acquired in any acquisitions permitted hereunder after the
date of this Agreement; provided, however, that (A) such Liens existed at the
time of such Acquisition and were not created in anticipation thereof, (B) any
such Lien does not by its terms cover any assets after the time of


83

--------------------------------------------------------------------------------




such Acquisition which were not covered immediately prior thereto, and (C) any
such Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such Acquisition and any refinancing
Indebtedness in respect thereof permitted by Section 7.03(d);


(l)Liens arising by virtue of any contractual, statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or the relevant Subsidiary in excess of those set forth by the
regulations promulgated by the FRB, and (ii) such deposit account is not
intended by the Company or any of its Subsidiaries to provide collateral to the
depository institution with respect to otherwise unrelated obligations of the
Company or any such Subsidiary to such depository institution;


(m)
Liens consisting of precautionary financing statements filed in connection with
operating

leases;


(n)other Liens securing Indebtedness in an aggregate principal amount not to
exceed at any time outstanding the principal amount permitted by Section
7.03(f);


(o)Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers;


(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or any
Subsidiary thereof in the ordinary course of business;


(q)licenses of intellectual property (i) granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and (ii) between or among any
Loan Party and\or any Subsidiaries thereof;
(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


(s)
restrictions on transfers of securities imposed by applicable securities laws;



(t)any interest or title of a lessor, sublessor, licensor or sublicensor by a
lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by the Company or any Subsidiary as tenant, subtenant,
licensee or sublicense in the ordinary course of business, including any
assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;


(u)Liens on (i) any cash earnest money deposits made by the Company or any
Subsidiary in connection with any proposed Acquisition, letter of intent or
purchase agreement permitted hereunder and
(ii)cash relating to escrows established for an adjustment in purchase price or
liabilities or indemnities for Dispositions, to the extent the relevant
Disposition is permitted hereby; and


(v)     Liens in favor of a trustee or agent in an indenture or similar document
relating to any Indebtedness to the extent such Liens secure only customary
compensation and reimbursement obligations of such trustee or agent.


7.2
[Reserved].



7.3
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:



84

--------------------------------------------------------------------------------






(a)Indebtedness under the Loan Documents;


(b)Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets, including real estate,
within the limitations set forth in Section 7.01(i);


(c)
[Reserved];



(d)Indebtedness of a Subsidiary acquired or assumed after the Closing Date and
Indebtedness of a Person merged or consolidated with or into the Company or any
of its Subsidiaries after the Closing Date, which Indebtedness in each case
existed at the time of such acquisition, merger, consolidation or conversion
into the Company or a Subsidiary and was not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement and any Liens securing such Indebtedness shall be in compliance with
Section 7.01(k) and any refinancing, renewals or extensions thereof, provided
that the amount of the Indebtedness secured thereby is not increased at the time
of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; provided that no Default
shall result from the assumption of such Indebtedness (regardless of principal
amount);


(e)(i) Indebtedness of Subsidiaries of the Company (including any existing
bilateral Indebtedness of such Subsidiaries but excluding any Indebtedness of
such Subsidiaries under the Loan Documents) in an aggregate principal amount not
to exceed at the time of incurrence of any such Indebtedness, together with the
Indebtedness permitted under Section 7.03(f) below, 15% of Consolidated Net
Total Assets, determined as of the last day of the most recent fiscal quarter
ended prior to the incurrence of such Indebtedness for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b);
and (ii) any Permitted Refinancing Indebtedness in respect of the foregoing;


(f)(i) secured Indebtedness of the Company and its Subsidiaries incurred in
connection with the Liens permitted under Section 7.01(n) in an aggregate
principal amount not to exceed at the time of incurrence of any such
Indebtedness, together with the Indebtedness permitted under Section 7.03(e)
above, 15% of Consolidated Net Total Assets, determined as of the last day of
the most recent fiscal quarter ended prior to the incurrence of such
Indebtedness for which financial statements have been delivered pursuant to
Section 6.01(a) or Section 6.01(b); and (ii) any Permitted Refinancing
Indebtedness in respect of the foregoing;


(g)unsecured Indebtedness of the Company if, after giving effect to such
Indebtedness, the Company shall be in compliance with the financial covenant set
forth in Section 7.12(b) on a pro forma basis as of the last day of the fiscal
quarter most recently ended;


(h)
Indebtedness permitted by Section 7.01(j);



(i)Indebtedness constituting all payment and reimbursement obligations due in
respect of all Performance Credits, performance-based bank guarantees and
performance-based surety bonds, provided that, such obligations are repaid
within three Business Days of becoming due and payable;


(j)Indebtedness in respect of cash management operations, netting services, cash
pooling arrangements, automatic clearinghouse arrangements, daylight overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business, and any Guarantees thereof;


85

--------------------------------------------------------------------------------






(k)Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with Acquisitions and
asset sales; and


(l)Indebtedness (i) of the Company to any of its Subsidiaries and (ii) of any
Subsidiary of the Company to the Company or any other such Subsidiary.


7.4
[Reserved].



7.5
[Reserved].



7.6    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Delaware LLC Division), except that, so long as no Default exists
or would result therefrom:


(a)any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (x) when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and (y) when any Designated Borrower is merging with another
Subsidiary that is not a Designated Borrower, the Designated Borrower shall be
the continuing or surviving Person; and


(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) (i) to the Company or to a wholly-owned
Subsidiary of the Company or (ii) in accordance with Section 7.07.


7.7
Dispositions. Make any Disposition, except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;


(b)
Dispositions in the ordinary course of business;



(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or (iii) in
the case of equipment or real property, such equipment or real property is no
longer useful in or material to the continued operation of the Company’s or a
Subsidiary’s business;


(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary;


(e)
Dispositions permitted by Section 7.06;



(f)a sale or transfer of Permitted Receivables pursuant to one or more Permitted
Receivables Facilities, subject to the limitations set forth in Section 7.01(j)
with respect to any such Permitted Receivables Facilities;


(g)dispositions of leases of property, including real property, in each case in
the ordinary course of business not materially interfering with the conduct of
the business of the Company and its Subsidiaries;




86

--------------------------------------------------------------------------------




(h)
dispositions pursuant to unwinding of any Swap Contracts;



(i)the Disposition of all or any portion of the energy, chemicals and resources
business of the Company, its Subsidiaries and certain joint ventures, including
in a transaction with WorleyParsons Ltd. which is consistent in all material
respects with the Disposition of such business as announced on October 21, 2018
(the “ECR Disposition”); and


(j)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.07; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this subsection (j) during
the term of this Agreement shall not exceed 20% of the Consolidated Net Worth of
the Company at the time of such Disposition; provided, that if the net proceeds
from any Disposition is applied to a Debt Prepayment Application or a Property
Reinvestment Application within one year after such Disposition, then such
Disposition, only for the purpose of determining compliance with this subsection
(j) on or after the net proceeds are so applied, shall be deemed not to be a
Disposition for purposes of the calculation in clause (ii) of this subsection
(j).


7.8    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related,
complementary, ancillary or incidental thereto, or any reasonable extension
thereof.


7.9    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate provided that, the foregoing restriction shall not apply
to (i) transactions between and among the Loan Parties and their Subsidiaries,
(ii) Dispositions permitted by Section 7.07, and (iii) customary compensation
and indemnification paid or provided to officers, directors and employees.


7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in any
case in violation of Regulation U or X of the FRB.


7.11    Changes in Accounting. Make any material change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change its
fiscal year or that of any of its consolidated Subsidiaries, except to change
the fiscal year of a Subsidiary acquired in connection with an Acquisition
permitted hereunder to conform its fiscal year to the Company’s.


7.12
Financial Covenant.



(a)Consolidated Net Worth. From the Closing Date until the Financial Covenant
Trigger Date, permit Consolidated Net Worth at any time to be less than the sum
of (a) $3,718,900,000, (b) an amount equal to 50% of the Consolidated Net Income
earned after December 29, 2017 (with no deduction for a net loss in any such
fiscal year) and (c) an amount equal to 100% of the aggregate increases in
Shareholders’ Equity of the Company and its Subsidiaries after December 29,
2017, by reason of the issuance and sale of capital stock or other equity
interests of the Company or any Subsidiary (other than issuances to the Company
or a wholly-owned Subsidiary and other than proceeds received from any issue of
new shares of the


87

--------------------------------------------------------------------------------




Company’s or its Subsidiaries’ common stock in connection with an employee stock
option plan), including upon any conversion of debt securities of the Company
into such capital stock or other equity interests, less any decreases in
Shareholders’ Equity of the Company after December 29, 2017, by reason of any
repurchase of shares of capital stock of the Company (x) that are intended to be
used to satisfy the Company’s or a Subsidiary’s obligations under an employee
stock or option plan, or (y) in an aggregate number that does not exceed the
number of shares issued for that purpose in the six months prior to any such
repurchase.


(b)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Company commencing with the first fiscal
quarter ending after the Closing Date to be greater than a level equal to (i)
for the period from the Closing Date until the Financial Covenant Trigger Date,
3.00:1.00, (ii) if the Financial Covenant Trigger Date has occurred, (A) for the
period from the Financial Covenant Trigger Date until the earlier to occur of
(x) the closing of the ECR Disposition and (y) December 31, 2019 (such earlier
date, the “Step-Down Date”), 3.25:1.00, and (B) on each fiscal quarter ending
after the Step-Down Date and continuing thereafter, 3.00:1.00; provided, that,
in the case of clause (ii), at the request of the Company following a Material
Acquisition, such level shall be increased to 3.50:1.00 for each of the four
consecutive fiscal quarters ending after such Material Acquisition and such
request (an “Elevated Compliance Period”) but provided, further, that such level
shall be reduced to 3.00:1:00 for one full fiscal quarter period prior to any
subsequent Elevated Compliance Period.


(c)At any time after the definitive agreement for any Material Acquisition shall
have been executed (or, in the case of a Material Acquisition in the form of a
tender offer or similar transaction, after the offer shall have been launched)
and prior to the consummation of such Material Acquisition (or termination of
the definitive documentation in respect thereof), any Indebtedness incurred to
consummate such Material Acquisition (and the proceeds of such indebtedness)
shall be excluded from the determination of the Consolidated Leverage Ratio but
only so long as the proceeds of such Indebtedness are restricted on the balance
sheet and available solely to consummate such Material Acquisition.
7.13    Sanctions. Directly or, to the knowledge of any Borrower, indirectly use
the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, or in any country or territory, to fund any activities of or business
with any Person that, at the time of such funding, is the subject of Sanctions,
or in any other manner that will result in a violation by any Person party to
any Loan Document, or any Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, of Sanctions.


7.14    Anti-Corruption Laws; AML Laws. Directly or, to the knowledge of any
Borrower, indirectly use the proceeds of any Credit Extension for any purpose
which would violate the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, other anti-corruption legislation in other jurisdictions,
or any applicable AML Laws.


ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES


8.1    Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”):


(a)Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any facility or other fee due hereunder, or (iii) within three
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or




88

--------------------------------------------------------------------------------




(b)Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (but only to the
extent relating to the continued existence of a Borrower), 6.10 or 6.11 or
Article VII; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) actual knowledge by any Loan Party or (ii)
receipt by the Company of written notice thereof from the Administrative Agent
or any Lender; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made, except to the extent that such
representation or warranty is qualified by materiality, then such representation
or warranty shall be incorrect or misleading when made or deemed made; or


(e)Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that this subclause (B) shall not apply to (x) mandatory prepayments of secured
Indebtedness that becomes due (1) as a result of the permitted voluntary sale or
transfer of the property or assets securing such Indebtedness or (2) as a result
of a casualty event affecting such property or assets; or (y) Indebtedness
becoming due as a result of any acquisition of any Person or business so long as
such acquisition is permitted hereunder and under the documents providing for
such Indebtedness and such Indebtedness is paid as required by the terms of such
Indebtedness; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or


(f)Insolvency Proceedings, Etc. Any Borrower, Material Subsidiary, or, if the
Insolvent Domestic Subsidiary Limit has been, or thereby is, exceeded, any other
Domestic Subsidiary of the Company, institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days (or 90 calendar days in
the case of any Foreign Subsidiary); or any proceeding under any


89

--------------------------------------------------------------------------------




Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days (or 90 calendar days in the case of
any Foreign Subsidiary), or an order for relief is entered in any such
proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Borrower, Material Subsidiary,
or, if the Insolvent Domestic Subsidiary Limit has been, or thereby is,
exceeded, any other Domestic Subsidiary of the Company, becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or


(h)Judgments. There is entered against the Company or any Subsidiary (i) a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more non-
monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) in the case of a money judgment, such judgment remains unpaid and
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any of its Subsidiaries contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or


(k)
Change of Control. There occurs any Change of Control with respect to the
Company.



8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment(s) of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;


(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and


90

--------------------------------------------------------------------------------






(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuers) amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;


Fifth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.16; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


Subject to Sections 2.03 and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




91

--------------------------------------------------------------------------------




ARTICLE IX ADMINISTRATIVE AGENT


9.1    Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or


92

--------------------------------------------------------------------------------




willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Company, a Lender or an L/C
Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.5    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non- appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.6
Resignation of Administrative Agent and L/C Issuers.



(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be


93

--------------------------------------------------------------------------------




agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(i) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(f). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor to Bank of America


94

--------------------------------------------------------------------------------




(and acceptance by such successor of such appointment) as L/C Issuer or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


(e)Each other L/C Issuer may at any time give notice of its resignation to the
Company and the Administrative Agent. Upon receipt of any such notice of
resignation, the Company shall have the right to appoint a successor L/C Issuer
as provided in Section 2.03(l). Such resigning L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Company of a successor to such L/C Issuer hereunder as provided in clause (i)
above (which successor shall in all cases be a Lender other than a Defaulting
Lender), (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer (in its capacity as such) shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
(f) Any successor Administrative Agent, L/C Issuer or Swing Line Lender
appointed hereunder shall be an existing Lender at the time of such appointment.


9.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.


9.9    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and


95

--------------------------------------------------------------------------------




unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(j) and (k), 2.09 and 10.04) allowed in such judicial proceeding;
and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.


9.10
Certain ERISA Matters.



(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C)


96

--------------------------------------------------------------------------------




the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through
(g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


ARTICLE X MISCELLANEOUS


10.1    Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Company or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


(a)waive any condition set forth in Section 4.01(a) or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;


(b)extend or increase the Commitment(s) of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default or mandatory prepayment shall
not constitute an increase of any Commitment of any Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that (i) only the consent of the
Required Lenders


97

--------------------------------------------------------------------------------




shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate, and (ii) any change to the definition of “Consolidated Leverage
Ratio” or in the component definitions thereof shall not constitute a reduction
in the rate;


(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;


(f)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;


(g)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;


(h)release the Company from the Company Guaranty without the written consent of
each Lender; or


(i)amend Section 2.14(b) (regarding the process of approving an additional
Designated Borrower) without the written consent of each Lender;


and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuers under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) a Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender and
(y) any waiver, amendment, consent or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely relative to other affected Lenders shall require the consent of
such Defaulting Lender.


10.2
Notices; Effectiveness; Electronic Communication.



(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:




98

--------------------------------------------------------------------------------




(i)    if to the Company or any other Loan Party, the Administrative Agent, the
L/C Issuers or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s


99

--------------------------------------------------------------------------------




transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.


(d)Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record
(i)an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.


(e)Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.3    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or


100

--------------------------------------------------------------------------------




appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


10.4
Expenses; Indemnity; Damage Waiver.



(a)Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent (and, if necessary, one local counsel in each applicable jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of- pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of one counsel for the Administrative Agent, the Lenders or
the L/C Issuers and if necessary one local counsel in each applicable
jurisdiction and one additional counsel for each affected party in the event of
a conflict of interest), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or any L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel to the Indemnitees taken as a
whole and, if necessary, one firm of local counsel in each appropriate
jurisdiction, and, in the case of an actual or perceived conflict of interests
where the Indemnitee affected by such conflict informs the Company of such
conflict, one additional counsel to each group of affected Indemnitees similarly
situated taken as a whole), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a


101

--------------------------------------------------------------------------------




third party or by the Company or any other Loan Party, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, or willful misconduct of such Indemnitee or, (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for a
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01, this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.




102

--------------------------------------------------------------------------------




10.5    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.6
Successors and Assigns.



(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in clause
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding


103

--------------------------------------------------------------------------------




balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default pursuant to Section
8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any unfunded Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)    the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the


104

--------------------------------------------------------------------------------




consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender, subject to Section 2.11(a).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights


105

--------------------------------------------------------------------------------




and obligations under this Agreement. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 10.04(c) without regard to
the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(g) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company's request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation of Bank of America as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Administrative Agent, the Company and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Company, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Company
shall be entitled to appoint from among the Lenders a successor to Bank of
America as L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line


106

--------------------------------------------------------------------------------




Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(f)). If Bank of America resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor to Bank of
America as L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


10.7    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c), (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder or (iii) any credit insurance
provider relating to the Borrowers and their Obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the application,
issuance, publishing and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Company or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company or (z) is independently discovered or developed by a party hereto
without utilizing any Information received from the Company or violating the
terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.


For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its


107

--------------------------------------------------------------------------------




obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff hereunder, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.


10.9    Interest Rate Limitation. (a) Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


(b) Without limiting the generality of the foregoing and notwithstanding any
provision to the contrary contained in this Agreement, and to the extent
permitted by applicable law, the covenant of the Borrowers to pay interest at
the rates provided herein shall not merge in any judgment relating to any
obligation of the Borrowers to the Lenders or the Administrative Agent and any
provision of the Interest Act (Canada) or Judgment Interest Act (Alberta) which
restricts any rate of interest set forth herein shall be inapplicable to


108

--------------------------------------------------------------------------------




this Agreement and is hereby waived by the Borrowers. Additionally, in no event
shall the aggregate “interest” (as defined in Section 347 of the Criminal Code,
Revised Statutes of Canada, 1985, C. 46) payable by any Borrower under this
Agreement in respect of the Committed Loans exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted under that section and, if any payment, collection
or demand pursuant to this Agreement in respect of “interest” (as defined in
that section) is determined to be contrary to the provisions of that section,
such payment, collection or demand shall be deemed to have been made by mutual
mistake of such Borrower and the Lenders and the amount of such payment or
collection shall be refunded to such Borrower; for purposes of this Agreement
the effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable credit advanced on the basis of annual compounding of the lawfully
permitted rate of interest and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent will be conclusive for the purposes of such determination.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Advance
Funding Documentation, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.




109

--------------------------------------------------------------------------------




10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(a)the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees), the Company or the
applicable Designated Borrower (in the case of all other amounts);


(c)
in the case of any such assignment resulting from a claim for compensation under
Section

3.04 or payments required to be made pursuant to Section 3.01, such assignment
will result in a reduction in such compensation or payments thereafter;


(d)
such assignment does not conflict with applicable Laws; and



(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further, that any such documents shall be
without recourse to or warranty by the parties thereto.


Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.


10.14    Governing Law; Jurisdiction; Etc.


110

--------------------------------------------------------------------------------






(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


(c)WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, EACH
DESIGNATED BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AUTHORIZED
AGENT WITH ALL POWERS NECESSARY TO RECEIVE ON ITS BEHALF SERVICE OF COPIES OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING


111

--------------------------------------------------------------------------------




TO THE LOAN DOCUMENTS IN ANY OF SUCH COURTS IN AND OF THE STATE OF NEW YORK.
SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO A
DESIGNATED BORROWER IN CARE OF THE COMPANY AT ITS ADDRESS FOR NOTICES PROVIDED
FOR IN SECTION 10.02, AND EACH DESIGNATED BORROWER HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS THE COMPANY TO ACCEPT SUCH SERVICE ON ITS BEHALF AND AGREES THAT THE
FAILURE OF THE COMPANY TO GIVE ANY NOTICE OF ANY SUCH SERVICE TO SUCH DESIGNATED
BORROWER SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY
JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON. THE COMPANY HEREBY
IRREVOCABLY ACCEPTS SUCH APPOINTMENT AS PROCESS AGENT.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, nor any Arranger or
any Lender, has any obligation to the Company, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, nor any
Arranger or any Lender, has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.




112

--------------------------------------------------------------------------------




10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


10.20    English Language. The Loan Parties expressly require that this document
and all documents accessory hereto be drawn up in English and the Administrative
Agent and each Lender, because of the customer’s requirement and by making such
documents available to the customer in the English language, expresses the same
requirement. Les Emprunteurs requièrent expressément que ce document et tous les


113

--------------------------------------------------------------------------------




documents qui s’y rapportent soient rédigés en langue anglaise et la Mondataire
Administratif et chaque Prêteur, à cause de cette exigence du client, exprime la
même volonté en faisant en sorte que les documents en langue anglaise soient à
la disposition du client.


10.21
Amendment and Restatement.



(a)This Agreement is intended to amend and restate and supersede and replace in
its entirety the Existing Credit Agreement, without novation, with the
Commitments set forth herein and the Lenders and L/C Issuers party hereto. Any
Lender party to the Existing Credit Agreement not listed in the signature pages
hereof shall cease to be a Lender on the Closing Date upon payment of all
amounts (except principal) due to it under Section 4.01(d) and all amounts of
principal owing to it under Section 10.21(b). Without limiting the generality of
the foregoing, on the Closing Date, each Lender listed on the signature pages
hereof not previously party to the Existing Credit Agreement shall be and become
a Lender hereunder and shall have all of the rights and be obligated to perform
all of the obligations of a Lender hereunder to the extent of its Commitment.
Notwithstanding anything to the contrary contained in the Existing Credit
Agreement, in order to effect the restructuring of the existing credit
facilities as contemplated by this Agreement, (i) all existing Letters of Credit
under (and as defined in) the Existing Credit Agreement will be deemed to be
Letters of Credit in accordance with this Agreement and (ii) all accrued and
unpaid interest, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Existing Credit Agreement, including all accrued and
unpaid Letter of Credit Fees under (and as defined in) Section 2.3(h) of the
Existing Credit Agreement, fronting fees under (and as described in ) Section
2.3(i) of the Existing Credit Agreement and all fees and expenses outstanding
under Section 10.04(a) and Section 10.4(b) of the Existing Credit Agreement and
other similar costs and expenses, will be due and payable on the Closing Date.
The Letters of Credit (undrawn or drawn but as yet unreimbursed as of the
Closing Date) outstanding under the Existing Credit Agreement on the Closing
Date, which are specified on Schedule 1.02, shall, following the satisfaction of
all conditions precedent as set forth in Section 4.01 to the initial Credit
Extension hereunder, be deemed to constitute Letters of Credit issued hereunder
in the same manner and subject to the same terms and conditions as if issued
initially as Letters of Credit pursuant to Section 2.03.


(b)On the Closing Date, each “Tranche 1 Loan” and “Tranche 2 Loan” under the
Existing Credit Agreement shall be deemed to be a Loan hereunder. Each Lender
hereunder shall have the Applicable Percentage as set forth in Schedule 2.01.
Each Lender having Loans outstanding on the Closing Date and whose Applicable
Percentage in respect of such Loans has been decreased on the Closing Date, and
each Lender under the Existing Credit Agreement not continuing as a Lender
hereunder, shall be deemed to have assigned on the Closing Date, without
recourse, ratably to each Lender increasing its Commitment (an “Increasing
Lender”) and to any new Lender with a Commitment (a “New Lender”) on the Closing
Date such ratable portion of such Loans as shall be necessary to effectuate such
adjustment. Each Increasing Lender and each New Lender on the Closing Date shall
(i) be deemed to have assumed such ratable portion of such Loans and (ii) fund
on the Closing Date such assumed amounts to the Administrative Agent for the
account of each such assigning Lender in accordance with the provisions hereof
in the amount notified to such Increasing Lender or New Lender by the
Administrative Agent.


(c)The Company ratifies, affirms and acknowledges all of its Obligations in
respect of the Existing Letters of Credit and related Issuer Documents, and the
Lenders shall be deemed to have participating interests in the Existing Letters
of Credit and related Issuer Documents as of the Closing Date in accordance with
their Applicable Percentage as reflected in Schedule 2.01 attached hereto.


(d)All previously outstanding promissory notes under the Existing Credit
Agreement will be deemed cancelled upon the occurrence of the Closing Date and
the issuance of the Notes hereunder.


114

--------------------------------------------------------------------------------




Additionally, those Lenders party hereto which are also party to the Existing
Credit Agreement hereby waive any prior notice requirement under the Existing
Credit Agreement with respect to the termination of commitments thereunder and
the making of any prepayments thereunder.


10.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






115

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
                            
JACOBS ENGINEERING GROUP INC.


By: /s/ Kevin Berryman
Name: Kevin Berryman
Title: Chief Financial Officer


JACOBS NEDERLAND B.V.


By: /s/ Michael Carlin
Name: Michael Carlin
Title: Attorney


JACOBS ENGINEERING SINGAPORE PTE                         LTD


By: /s/ Kevin Berryman
Name: Kevin Berryman
Title: Attorney


JACOBS EUROPE HOLDCO LIMITED


By: /s/ Jonathan Shattock
Name: Jonathan Shattock
Title: Director


Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------










JACOBS UK HOLDINGS LIMITED


By: /s/ Jonathan Shattock
Name: Jonathan Shattock
Title: Director


JACOBS U.K. LIMITED


By: /s/ Jonathan Shattock
Name: Jonathan Shattock
Title: Director


JACOBS ENGINEERING UK LIMITED


By: /s/ Jonathan Shattock
Name: Jonathan Shattock
Title: Director


JEG ACQUISITION COMPANY LIMITED


By: /s/ Kevin Berryman
Name: Kevin Berryman
Title: Director


Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.


SIGNED for JACOBS AUSTRALIA
PTY LIMITED under power of attorney in the
Presence of:




 
/s/ Kevin Berryman
 
Signature of Attorney
 
 
/s/ Justin Johnson
Kevin Berryman
Signature of witness
Name
 
 
Justin Johnson
March 22, 2019
Name
Date of power of attorney
 
 
 
 
 
 
 
 
 
 





Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent


                            
By: /s/ Liliana Claar
Name: Liliana Claar
Title: Vice President


Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and the Swing Line Lender




By: /s/ Mukesh Singh
Name: Mukesh Singh
Title: Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender and an L/C Issuer




By: /s/ Nicholas Rogers
Name: Nicholas Rogers
Title: Managing Director




By: /s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director


Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A., as a Lender




By: /s/ Mark B. Felker
Name: Mark B. Felker
Title: Managing Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Michael Grad
Name: Michael Grad
Title: Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






HSBS BANK USA, NATIONAL ASSOCIATION, as
a Lender




By: /s/ Rumesha Ahmed
Name: Rumesha Ahmed
Title: Vice President


Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Ruining Nguyen
Name: R. Ruining Nguyen
Title: SVP




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender




By: /s/ Emily Chott
Name: Emily Chott
Title: Senior Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jonathan F. Lindvall
Name: Jonathan F. Lindvall
Title: Senior Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender




By: /s/ Craig Malloy
Name: Craig Molloy
Title: Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A., as a Lender




By: /s/ Mike Gift
Name: Mike Gift
Title: Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






NATIONAL WESTMINSTER BANK PLC, as a Lender




By: /s/ Jonathan Eady
Name: Jonathan Eady
Title: Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender




By: /s/ Jonathan Gleit
Name: Jonathan Gleit
Title: SVP




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






MUFG BANK, LTD., as a Lender




By: /s/ Katie Cunningham
Name: Katie Cunningham
Title: Director




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender                             




By: /s/ Erron Powers
Name: Erron Powers
Title: Senior Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






COMPASS BANK, as a Lender




By: /s/ Raj Nambiar
Name: Raj Nambiar
Title: Sr. Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as a Lender




By: /s/ Christine Cai
Name: Christine Cai
Title: VP


By: /s/ Gang Duan
Name: Gang Duan
Title: ED




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Laura Woodward
Name: Laura Woodward
Title: Vice President




Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender




By: /s/ Wicks Barkhausen
Name: Wicks Barkhausen
Title: Senior Vice President






Jacobs Engineering Group Inc.
Second Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------





SCHEDULE 1.02
EXISTING LETTERS OF CREDIT


Issuing Bank
L/C Number
Type
Account Party
Expiration Date
Beneficiary
Stated amount
Bank of America
3099669
Financial
Jacobs Engineering Group Inc.
5/25/19
The Texas Department of Insurance Division of Worker’s Compensation Self
Insurance Regulation
USD 2,500,000.00







 

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES;
LETTER OF CREDIT COMMITMENTS;
SWING LINE COMMITMENTS






Lender


Commitment
Applicable Percentage
L/C Commitment
Swing Line Commitment
Bank of America, N.A.
$
195,000,000.00


8.666666667
%


$195,000,000.00




$50,000,000.00


BNP Paribas
$
195,000,000.00


8.666666667
%


$195,000,000.00




$0.00


Wells Fargo Bank, National Association
$
195,000,000.00


8.666666667
%


$0.00




$0.00


The Bank of Nova Scotia
$
155,000,000.00


6.888888889
%


$0.00




$0.00


HSBC Bank USA, National Association
$
155,000,000.00


6.888888889
%


$0.00




$0.00


PNC Bank, National Association
$
155,000,000.00


6.888888889
%


$0.00




$0.00


TD Bank, N.A.
$
155,000,000.00


6.888888889
%


$0.00




$0.00


U.S. Bank National Association
$
155,000,000.00


6.888888889
%


$0.00




$0.00


Barclays Bank Plc
$
120,000,000.00


5.333333333
%


$0.00




$0.00


BMO Harris Bank N.A.
$
120,000,000.00


5.333333333
%


$0.00




$0.00


National Westminster Bank Plc
$
120,000,000.00


5.333333333
%


$0.00




$0.00


Morgan Stanley Bank, N.A.
$
120,000,000.00


5.333333333
%


$0.00




$0.00


Citizens Bank, N.A.
$
80,000,000.00


3.555555556
%


$0.00




$0.00


MUFG Bank, Ltd.
$
80,000,000.00


3.555555556
%


$0.00




$0.00


Branch Banking and Trust Company
$
50,000,000.00


2.222222222
%


$0.00




$0.00


Compass Bank
$
50,000,000.00


2.222222222
%


$0.00




$0.00


Industrial and Commercial Bank of China Limited, New York Branch
$
50,000,000.00


2.222222222
%


$0.00




$0.00


JPMorgan Chase Bank, N.A.
$
50,000,000.00


2.222222222
%


$0.00




$0.00


The Northern Trust Company
$
50,000,000.00


2.222222222
%


$0.00




$0.00


TOTAL:


$2,250,000,000.00


100.000000000
%
 


$50,000,000.00







 

--------------------------------------------------------------------------------






SCHEDULE 5.03


AUTHORIZATIONS AND CONSENTS


Approval by the Board of Directors of the Borrower and analogous governing
institution of each other Loan Party, all of which have been obtained as of the
Closing Date.






 

--------------------------------------------------------------------------------






SCHEDULE 5.09


ENVIRONMENTAL MATTERS




None.




 

--------------------------------------------------------------------------------






SCHEDULE 5.12


ERISA MATTERS


The Company or a Material Subsidiary sponsors the following single employer
pension plans:


•
Jacobs Consolidated Pension Plan

•
CH2M HILL OMI Retirement Plan

•
USW Career Pension Fund



In instances when the Company or a Material Subsidiary has had to engage
unionized labor in respect of business in the United States, associated
collective bargaining agreements often times have had defined benefit pension
plans governed by Title IV of ERISA attached to them. Accordingly, there are
instances when it has been necessary and reasonable to participate in such Title
IV defined benefit multi-employer pension plans (“MEPPs”). Neither the Company
nor any Material Subsidiary is aware of any underfunding or partial withdrawal
liability associated with participation in any current MEPPs that would have a
Material Adverse Effect on the Company’s or Material Subsidiary’s business and
operations if imposed. The Company or a Material Subsidiary is actively
contributing to the following MEPPs:


[Note – the following MEPPs are associated with the Company’s Aerospace,
Technology and Nuclear line of business.]


•
Hanford Multi-Employer Pension Plan

•
IAM National Pension Fund

•
International Union of Operating Engineers Central Pension Fund

•
National Electrical Benefit Fund

•
East Tennessee Technology Park (ETTP) Pension Fund



[Note – the following MEPPs are associated with the Company’s Energy, Chemicals
and Resources line of business.]


•
Boilermaker-Blacksmith National Pension Trust

•
Bricklayers and Masons Local No 6 Pension Plan

•
Bricklayers International Pension Fund

•
California Ironworkers Field Pension Trust

•
Carpenters Pension Fund of West Virginia

•
Central Pension Fund of IUOE and Participating Employers

•
Construction Laborers Pension Trust Fund for Southern California

•
DC Combined Funds

•
IBEW Local 968 Electrical Pension Fund

•
IBEW Local 972 Pension Fund

•
Ironworkers District Council of Southern Ohio and Vicinity Pension Trust

•
IUOE Local 132 Trust Funds

•
Laborers District Council & Contractors Pension Fund of Ohio

•
Laborers International Union of North America National (Industrial) Pension Fund

•
Local Union No 32 IBEW-NECA Pension Plan

•
National Asbestos Workers Pension Fund



 

--------------------------------------------------------------------------------





•
National Asbestos Workers Supplemental Pension Plan

•
National Electrical Benefit Fund

•
National Roofing Industry Pension Plan

•
Ohio Carpenters’ Pension Plans

•
Ohio Laborers Local 639 Fringe Benefit Program

•
Ohio Operating Engineers Pension Plan

•
Operating Engineers Pension Plan

•
Operative Plasterers and Cement Masons Local 109 Pension Plan

•
Pipe Trades Pension of Montana

•
Plumbers & Pipefitters National Pension Fund

•
Plumbers & Pipefitters Union Local No 776 Pension Plan

•
Plumbers and Pipefitters Local 168 Retirement Fund

•
Plumbers and Steamfitters Local 565 Pension Fund

•
Sheet Metal Workers Local No 33 Cleveland District Pension Plan

•
Southern California IBEW-NECA Pension Trust Fund

•
Southern California Pipe Trade Retirement Fund

•
West Virginia Laborers Pension Trust Fund



Neither the Company nor any Material Subsidiary is aware of any withdrawal
liability associated with the cessation of contributions to MEPPs that the
Company or a Material Subsidiary previously made contributions to – but no
longer does – that would have a Material Adverse Effect on the Company’s or
Material Subsidiary’s business and operations if imposed.


 

--------------------------------------------------------------------------------






SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS


image2a01.gif [image2a01.gif]


 

--------------------------------------------------------------------------------







image3a01.gif [image3a01.gif]


 

--------------------------------------------------------------------------------







image4a01.gif [image4a01.gif]


 

--------------------------------------------------------------------------------







image5a01.gif [image5a01.gif]


 

--------------------------------------------------------------------------------









image6a01.gif [image6a01.gif]


 

--------------------------------------------------------------------------------






SCHEDULE 5.17


IDENTIFICATION NUMBERS FOR
DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES




Designated Borrower


Identification Number


Jurisdiction of Organization
 Jacobs Australia Pty Limited






79749287
Australia
Jacobs E&C Australia Pty Ltd
004 239 972
Australia
Jacobs Canada Inc.
3989615
Canada
Jacobs Nederland B.V.
24301248
Netherlands
Jacobs Engineering Singapore Pte Ltd
199803266M
Singapore
JEG Acquisition Company Limited
6678113
England and Wales
Jacobs UK Holdings Limited
4420029
England and Wales
Jacobs U.K. Limited
2594504
England and Wales
Jacobs Australia Holdings Company Pty. Ltd.
165 641 592
Australia
JEG Engineering UK Limited
2527622
England and Wales
Jacobs Group (Australia) Pty Ltd
1024095
Australia
Jacobs Europe Holdco Limited
9188414
England and Wales





 

--------------------------------------------------------------------------------






SCHEDULE 7.01


EXISTING LIENS




The Borrower, Jacobs Engineering Group Inc., is a tenant under a lease for
property located at 5985 Rogerdale Road, Tower II, Houston, Texas. The Borrower
has a purchase option on the building which can be exercised at any time, and
which would also terminate the lease. The Borrower is also the owner of the real
property under the leased facility. As part of a synthetic leasing arrangement,
both the lease and the owned property are encumbered by a lien in favor of Bank
of America, NA. The lien value exceeds $10 million.  The Borrower anticipates
that it will exercise its purchase option within the next six weeks, at which
point the lien will be released.




 

--------------------------------------------------------------------------------






SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES




JACOBS ENGINEERING GROUP INC.
and DESIGNATED BORROWERS:


1999 Bryan Street Suite 1200
Dallas, TX 75201


Attention: Michael J Carlin, Corporate Treasurer
Telephone: (214) 583-8413
Email:michael.carlin@jacobs.com
Website Address: www.jacobs.com
U.S. Taxpayer Identification Number(s):
Jacobs Engineering Group Inc.: 95-4081636


With copies to each of:


Billy Allen, Senior Vice President, Chief Accounting Officer
Telephone: (214) 920-8484
Email: billy.allen@jacobs.com


Mike Tyler, Senior Vice President, General Counsel
Telephone: (626) 578-6913
Email: michael.tyler@jacobs.com


Allan Chow, Assistant Treasurer
Telephone: (720) 286-0032
Email: allan.chow@jacobs.com


 

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
AND SWING LINE LENDER:


Administrative Agent’s Office and Bank of America’s Lending Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Mail Code: TX2-984-03-23
2380 Performance Drive, Building C
Richardson, TX 75082


Attention:     Rachid Badraoui
Telephone:     (469) 201-8297
Electronic Mail: rachid.badraoui@baml.com


Account No. (for U.S. Dollars): [omitted]
Ref: Jacobs Engineering, Attn: Credit Services
ABA# [omitted]


Account No. (for Australian Dollars): [omitted]
Beneficiary Bank: Bank of America Australia
Swift Address: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering


Account No. (for Canadian Dollars): [omitted]
Beneficiary Bank: Bank of America Canada
Swift Address: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering


Account No. (for Euro): [omitted]
Beneficiary Bank: Bank of America, London
Services Swift Address: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering


Account No. (for Singapore Dollars): [omitted]
Beneficiary Bank: Bank of America Singapore
Swift: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering


Account No. (for Sterling): [omitted]
Beneficiary Bank: Bank of America London
Swift Address: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering











--------------------------------------------------------------------------------






Account No. (for Swedish Krona): [omitted]
Correspondent Bank: Svenska Handelsbanken, Stockholm
Swift: [omitted]
Beneficiary: Bank of America, N.A., Ref: Jacobs Engineering


Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
Mail Code: CA5-705-04-09
555 California Street, 4th Floor
San Francisco, CA 94104
Attention: Liliana Claar Telephone:     (415) 436-2770
Facsimile:     (415) 503-5003
Electronic Mail: liliana.claar@baml.com


L/C ISSUERS:


Bank of America, N.A.                                   
1 Fleet Way                                             
Mail Code:  PA6-580-02-30                           
Scranton, PA 18507                                      
ATTN:  STANDBY LC DEPT          
Attention:    Michael Grizzanti
Telephone:    (570) 496-9621
Telecopier:    (800) 755-8743
Electronic Mail: michael.a.grizzanti@baml.com


BNP Paribas
c/o BNP Paribas RCC, Inc. Trade Finance
525 Washington Blvd.
Jersey City, NJ 07310
Attention:    Maritza Leung/Cindy Ho
Telephone:    (201) 850-6486 / (201) 850-4680
Facsimile:    (973) 988-4471
Electronic Mail: dl.nytfstandby@us.bnpparibas.com
  
Wells Fargo Bank, N.A.
301 South College St., 11th Floor
Charlotte, NC 28202
Attention:    Brian Oosterman
Telephone:    (704) 410-1893
Electronic Mail: brian.oosterman@wellsfargo.com




 

--------------------------------------------------------------------------------





SWING LINE LENDER:


Bank of America, N.A.
Mail Code: TX2-984-03-23
2380 Performance Drive, Building C
Richardson, TX 75082
Attention:     Rachid Badraoui
Telephone:     (469) 201-8297
Electronic Mail: rachid.badraoui@baml.com


Account No. (for U.S. Dollars): [omitted]
Ref: Jacobs Engineering, Attn: Credit Services
ABA# [omitted]






 

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date: ____________, ____
To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March __, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.


The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):


¨ A Borrowing of Loans ¨ A conversion or continuation of Loans


1.
On______________________________ (a Business Day).



2.
In the amount of ______________________________.



3.
Comprised of ______________________________.

[Type of Committed Loan requested]


4.
In the following currency: ______________________________



5.
For Eurocurrency Rate Loans: with an Interest Period of months.



6.
On behalf of ______________________________

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement and with the last sentence
of Section 2.01 of the Agreement.


JACOBS ENGINEERING GROUP INC.


By: ______________________________
Name: ______________________________
Title: ______________________________




 










 


 

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SWING LINE LOAN NOTICE




Date: ____________, ____


To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March __, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.


The undersigned hereby requests a Swing Line Loan:


1.
On______________________________(a Business Day).



2.
In the amount of $______________________________.



The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


JACOBS ENGINEERING GROUP INC.


    
By: ___________________________________
Name: _________________________________
Title:__________________________________




 

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE


________________________, 20__


FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises to pay to     or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to such Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of March [__], 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Jacobs Engineering Group Inc., a Delaware corporation, the Designated
Borrowers from time to time party thereto, the Lenders and L/C Issuers from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.


Each Borrower promises to pay interest on the unpaid principal amount of each
Loan made to such Borrower from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Loan is denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Company Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount, currency and maturity of its Loans and
payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.









--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK


JACOBS ENGINEERING GROUP INC.


By:______________________________
Name:______________________________
Title:_______________________________






By:______________________________
Name:______________________________
Title:_______________________________






 

--------------------------------------------------------------------------------






Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.


SIGNED for
under power of attorney in the presence of:


 
__________________
 
Signature of Attorney
 
 
__________________


__________________


Signature of witness
Name
 
 
__________________


__________________


Name
Date of power of attorney
 
 
 
 
 
 
 
 
 
 









 

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________









 











--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date:___________
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of March __, 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________ _____ of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.         The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.


2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by such financial statements.


3.A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and


[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]


--or--


 

--------------------------------------------------------------------------------





[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.


¨ Check for distribution to PUBLIC and Private side Lenders
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________________________


JACOBS ENGINEERING GROUP INC.


By:______________________________
Name: ______________________________
Title: _______________________________












 

--------------------------------------------------------------------------------






For the Quarter/Year ended     (“Statement Date”)


SCHEDULE 1
to the Compliance Certificate ($ in 000’s)


I.
Section 7.12(a) – Consolidated Net Worth.

A.
Actual Consolidated Net Worth at Statement Date:

1.
Shareholders’ Equity:    $     

2.
Amount attributable to preferred stock that is mandatorily redeemable, or
redeemable at the option of the holders thereof, at any time prior to the date

that is one year after the Maturity Date:    $     
3.
Consolidated Net Worth (Line I.A.1 less Line I.A.2):    $     

B.
50% of Consolidated Net Income earned after December 29, 2017

(no reduction for losses):    $     
C.
100% of increases in Shareholders’ Equity after December 29, 2017, from issuance
and sale of capital stock or other equity interests of the Company or any
Subsidiary (other than proceeds received from (i) issuances to the Company or a
wholly-owned Subsidiary or (ii) any issue of new shares of the Company’s or its
Subsidiaries’ common stock in connection with an employee stock option plan),
including upon any conversion of debt securities of the

Company into such capital stock or other equity interests:    $     
D.
100% of any decreases in Shareholders’ Equity of the Company after December 29,
2017, by reason of any repurchase of shares of capital stock of the Company (i)
that are intended to be used to satisfy the Company’s or a Subsidiary’s
obligations under an employee stock or option plan, or (ii) in an aggregate
number that does not exceed the number of shares issued for that purpose in the
six months

prior to any such repurchase:    $     
E.
Minimum required Consolidated Net Worth

(Lines I.B + (I.C – I.D) plus $3,718,900,000):    $     
F.
Excess (deficient) for covenant compliance (Line I.A – I.E):    $     

II.
Section 7.12(b) – Consolidated Leverage Ratio. (1)

A.
Consolidated Funded Indebtedness ((i) including the aggregate undrawn stated
amount of all Financial Credits and all payment and reimbursement obligations
due in respect thereof and (ii) excluding the aggregate undrawn stated amount of
all Performance Credits, but including all payment and reimbursement obligations
due in respect thereof) at Statement Date:    $     

B.
Consolidated EBITDA for four consecutive fiscal quarters ending on the date
above (“Subject Period”):

 


 

--------------------------------------------------------------------------------





1.
Consolidated Net Income for Subject Period:


$___________
2.
Consolidated Interest Charges for Subject Period:


$___________
3.
Provision for income taxes for Subject Period:


$___________
4.
Depreciation expenses for intangibles for Subject Period:


$___________
5.
Amortization expenses for intangibles for Subject Period:


$___________
6.
Any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses for Subject Period:
(2)








$___________
7.
Any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (A) from the Closing Date until the Financial Covenant Trigger Date, the
greater of (x) 10% of Consolidated EBITDA (calculated prior to giving effect to
any adjustment pursuant to this clause) and (y) $100,000,000, in the aggregate
in respect any such cash costs, charges, accruals, reserves or expenses
attributable to the Company and its Subsidiaries, and (B) from the Financial
Covenant Trigger Date and continuing thereafter, 12.5% of Consolidated EBITDA
(calculated prior to giving effect to any adjustment pursuant to this clause) in
the aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to the Company and its Subsidiaries for Subject Period:


























$___________
8.
Fees and expenses incurred during such period in connection with any proposed or
actual equity issuance or any proposed or actual issuance or incurrence of any
Indebtedness, or any proposed or actual Acquisitions, Investments or
Dispositions, including any financing fees and any merger and acquisition fees
for Subject Period:








$___________
9.
Any losses during such period resulting from the sale or Disposition of any
assets of, or the discontinuation of any operations of, in each case, the
Company or any Subsidiary for Subject Period:




$___________
10.
Non-cash charges and expenses that are either (a) related to stock option awards
or other equity compensation, (b) in connection with any Acquisition, Investment
or Disposition or (c) impairment charges for Subject Period:




$___________
11.
Any other non-cash charges or expenses (provided, that any cash payment made
with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made) for
Subject Period:








$___________
12.
Any cash or non-cash charges related to project losses in an aggregate amount
not to exceed $50,000,000 for the twelve month period following the CH2M
Acquisition Closing Date:






$___________
13.
Without duplication and to the extent included in arriving at such Consolidated
Net Income, any extraordinary, unusual, infrequent or non-recurring gains for
such period for Subject Period:






$___________
14:
Consolidated EBITDA (Sum of Lines II.B.1 through 12 minus Line II.B.13):
$___________



 

--------------------------------------------------------------------------------





C.
Consolidated Leverage Ratio (Line II.A ÷ Line II.B.14):         to 1 Maximum
permitted:    [___ to 1.00] (3)



III.
Applicable Rate Determination - Consolidated Leverage Ratio



A.
Consolidated Leverage Ratio (Line III.A ÷ Line III.B)         to 1



B.
Pricing Level in accordance with below grid    _______________



Pricing Level


Consolidated
Leverage
Ratio


Commitment
Fee


Letter of Credit Fee
Eurocurrency
Rate Loans
Base Rate
Loans and
Swing Line
Loans
Financial
Credits
Performance Credits
1
≤1.00:1
0.080%
0.875%
0.500%
0.875
0.000%
2
>1.00:1 but <1.50:1
0.100%
1.000%
0.625%
1.000%
0.000%
3
>1.50:1 but <2.00:1
0.125%
1.250%
0.750%
1.250%
0.250%
4
>2.00:1 but <2.50:1
0.150%
1.375%
0.875%
1.375%
0.375%
5
>2.50:1
0.200%
1.500%
1.000%
1.500%
0.500%





(1) For purposes of Sections II and III of this Compliance Certificate, if there
has occurred an Acquisition during the Subject Period, Consolidated EBITDA shall
be calculated, at the option of the Company, on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Securities Exchange Act of
1934, as if such Acquisition occurred on the first day of the applicable period.
(2) Such amount not to exceed (i) with respect to any four-fiscal quarter period
the last quarter of which is the first, second, third or fourth full fiscal
quarter after the CH2M Acquisition Closing Date (or the first partial quarter
after the CH2M Acquisition Closing Date), (x) $200,000,000 in the aggregate in
respect of any such cash costs, charges, accruals, reserves or expenses
attributable to the Company and its Subsidiaries (other than CH2M and its
Subsidiaries) and (y) $200,000,000 in the aggregate in respect any such cash
costs, charges, accruals, reserves or expenses attributable to CH2M and its
Subsidiaries, and (ii) with respect to any four-fiscal quarter period the last
quarter of which is subsequent to the fourth full fiscal quarter after the CH2M
Acquisition Closing Date, the greater of (x) 10% of Consolidated EBITDA
(calculated prior to giving effect to any adjustment pursuant to this clause)
and (y) $100,000,000, in the aggregate in respect any such cash costs, charges,
accruals, reserves or expenses attributable to the Company and its Subsidiaries
(including CH2M and its Subsidiaries) (for the avoidance of doubt and without
duplication, when calculating any amounts under this clause with respect to the
four-fiscal quarter period the last quarter of which is the fifth, sixth and
seventh full fiscal quarters after the CH2M Acquisition Closing Date, any such
cost, charge, accrual, reserve or expense incurred in the second, third or
fourth full fiscal quarters after the CH2M Acquisition Closing Date (whether or
not in respect of CH2M and its Subsidiaries) shall be subject to, together with
any additional cost, charge, accrual, reserve or expense incurred in the
applicable four-fiscal quarter period, the caps set forth in (ii) above without
regard for the caps set forth in (i) above).


(3) The Consolidated Leverage ratio for such period shall not exceed (i) for the
period from the Closing Date until the Financial Covenant Trigger Date,
3.00:1.00, (ii) if the Financial Covenant Trigger Date has occurred, (A) for the
period from the Financial Covenant Trigger Date until the earlier to occur of
(x) the closing of the ECR Disposition and (y) December 31, 2019 (such earlier
date, the “Step-Down Date”), 3.25:1.00, and (B) on each fiscal quarter ending
after the Step-Down Date and continuing thereafter, 3.00:1.00; provided, that,
in the case of clause (ii), at the request of the Company following a Material
Acquisition, such level shall be increased to 3.50:1.00 for each of the four
consecutive fiscal quarters ending after such Material Acquisition and such
request (an “Elevated Compliance Period”) but provided, further, that such level
shall be reduced to 3.00:1:00 for one full fiscal quarter period prior to any
subsequent Elevated Compliance Period.


 

--------------------------------------------------------------------------------






EXHIBIT E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).






 

--------------------------------------------------------------------------------






Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.


1.
Assignor[s]: ______________________________





[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower(s):    Jacobs Engineering Group, Inc.



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
March [__], 2019, among Jacobs Engineering Group Inc., a Delaware corporation,
the Designated Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender



6.
Assigned Interest[s]:





Assignor[s]




Assignee[s]


Facility Assigned
Aggregate Amount of Commitment /Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans




CUSIP
 Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





7.
Not an Employee Benefit Plan. [The][Each] Assignee represents and warrants as of
the Effective Date to the Administrative Agent, [the][each] Assignor and the
respective Affiliates of each, and not, for the avoidance of doubt, for the
benefit of the Borrower or any other Loan Party, that [the][such] Assignee is
not and will not be (1) an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”); (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA.



8.    Trade Date:    ______________________________


Effective Date:______________________________, 20 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


 

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNORS:


ASSIGNOR


By:
Title:


ASSIGNOR


By:
Title:




 

ASSIGNEES:


ASSIGNEE:


By: ______________________________
Title: _____________________________


ASSIGNEE


By: ______________________________
Title: _____________________________




Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _______________________________
Title: ______________________________




Consented to:


______________________________


By: _______________________________
Title: ______________________________






 


 

--------------------------------------------------------------------------------









 

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.
Representations and Warranties.



1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


 

--------------------------------------------------------------------------------







3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






 




 

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF COMPANY GUARANTY




[see attached]
































 




 

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT




Date: _______________, ____


To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:


This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Second Amended and Restated Credit
Agreement, dated as of March [__], 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Jacobs Engineering Group Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders and L/C Issuers from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.


Each of     (the “Designated Borrower”) and the Company hereby confirms,
represents and warrants to the Administrative Agent and the Lenders that the
Designated Borrower is a Material Subsidiary of the Company.


The documents required to be delivered to the Administrative Agent under Section
2.14 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.


Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
        .


Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:


Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.




 

--------------------------------------------------------------------------------





The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Credit Agreement.


This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.


THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.


[DESIGNATED BORROWER]




By: _________________________________
Title: _________________________________




JACOBS ENGINEERING GROUP INC.




By: _________________________________
Title: _________________________________




 

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF DESIGNATED BORROWER NOTICE


Date: ____________, ____


To:    Jacobs Engineering Group Inc.


The Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Second Amended and Restated Credit Agreement, dated as of March
[__], 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [     ] shall be a Designated Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.


This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.


BANK OF AMERICA, N.A.,
as Administrative Agent




By: _________________________________
Title: _________________________________




 

--------------------------------------------------------------------------------






EXHIBIT I


OPINION
[see attached]


 

--------------------------------------------------------------------------------






EXHIBIT J-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March [__], 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Jacobs Engineering Group Inc.,
a Delaware corporation, the Designated Borrowers from time to time party thereto
and each Lender and L/C Issuer from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: ______________________________


Name:______________________________
Title: ______________________________
Date:______________________________, 20[ ]




 

--------------------------------------------------------------------------------






EXHIBIT J-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March [__], 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Jacobs Engineering Group Inc.,
a Delaware corporation, the Designated Borrowers from time to time party thereto
and each Lender and L/C Issuer from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: ______________________________


Name: ______________________________
Title: ______________________________
Date:______________________________, 20[ ]




 

--------------------------------------------------------------------------------






EXHIBIT J-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March [__], 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Jacobs Engineering Group Inc.,
a Delaware corporation, the Designated Borrowers from time to time party thereto
and each Lender and L/C Issuer from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form [W-8BEN]
[W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form [W-8BEN]
[W-8BEN-E] from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: ______________________________


Name:______________________________
Title: ______________________________
Date: ______________________________, 20[ ]




 

--------------------------------------------------------------------------------






EXHIBIT J-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of March [__], 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Jacobs Engineering Group Inc.,
a Delaware corporation, the Designated Borrowers from time to time party thereto
and each Lender and L/C Issuer from time to time party thereto.


Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form [W-8BEN] [W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form
[W-8BEN] [W-8BEN-E] from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: ______________________________


Name: ______________________________
Title: ______________________________
Date: ______________________________, 20[ ]




 